








Exhibit 10.1
CREDIT AGREEMENT
DATED AS OF MARCH 27, 2013
by and among
QUILL EQUITY LLC,
as Borrower,
DUPONT FABROS TECHNOLOGY, L.P.,
AS GUARANTOR,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
AND
TD BANK, N.A.,AS SYNDICATION AGENT















1

--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 27th day of March,
2013, by and among QUILL EQUITY LLC, a Delaware limited liability company
(“Borrower”), DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
(“Guarantor”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto pursuant to §18 (together
with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as Agent for the
Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and
Sole Book Manager.
R E C I T A L S
WHEREAS, Borrower has requested that the Lenders provide a term loan facility to
Borrower; and
WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
1
DEFINITIONS AND RULES OF INTERPRETATION.

1Definitions. The following terms shall have the meanings set forth in this §l
or elsewhere in the provisions of this Agreement referred to below:
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member's or manager's interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) (or, in the case of REIT, thirty-five
percent (35%)) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent's Head Office. The Agent's head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
Agent's Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.
Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.

2

--------------------------------------------------------------------------------




Annual Budget. The operating and capital expenditure budget (showing adequate
reserves or cash flow to cover capital expenditure needs of the Mortgaged
Property) for the Mortgaged Property specifying all costs and expenses of every
kind and nature whatever to be incurred by Borrower in connection with the
Mortgaged Property for the calendar year specified therein.
Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as follows:
LIBOR Rate Loans
Base Rate Loans
1.85%
0.85%



Appraisal. An MAI appraisal of the value of the Mortgaged Property determined on
an as-is going concern market value basis, performed by an independent appraiser
with experience appraising data center properties selected by the Agent who is
not an employee of Guarantor or any of its Subsidiaries, the Agent or a Lender,
the form and substance of such appraisal and the identity of the appraiser to be
in compliance with the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended, the rules and regulations adopted pursuant thereto and
all other regulatory laws and policies (both regulatory and internal) applicable
to the Lenders and otherwise acceptable to the Agent.
Appraised Value. The as-is going concern market value of the Mortgaged Property
determined by the most recent Appraisal of such Mortgaged Property obtained
pursuant to §10.13 with respect to the Mortgaged Property.
Arranger. KeyBanc Capital Markets or any successor.
Assignment and Acceptance Agreement. See §18.1.
Assignment of Leases and Rents. The assignment of leases and rents from Borrower
to the Agent, as it may be modified or amended, pursuant to which there shall be
assigned to the Agent for the benefit of the Lenders a security interest in the
interest of Borrower as lessor with respect to all Leases of all or any part of
the Mortgaged Property.
Authorized Officer. Any of the following Persons: Lammot J. du Pont, Hossein
Fateh, Mark L. Wetzel and such other Persons as Borrower shall designate in a
written notice to Agent.
Balance Sheet Date. December 31, 2012.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent's Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.
Base Rate Loans. Loans bearing interest by reference to the Base Rate.

3

--------------------------------------------------------------------------------




Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which Borrower has elected a LIBOR Rate Loan.
Building. The data center known as ACC3 containing approximately 147,000 gross
square feet and having 13.9 MW of critical load power available to it, and all
of the buildings, structures and improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent's Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capitalization Rate. Nine percent (9.0%).
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Capitalized Value. With respect to any Stabilized Property, an amount equal to
(a) the Net Operating Income from such Stabilized Property for the preceding
calendar quarter multiplied by four (4), divided by (b) the Capitalization Rate.
Cash Equivalents. As of any date:
(a)direct obligations of the United States of America or any agency thereof or
obligations fully and unconditionally guaranteed by the United States of America
or any agency thereof;


(b)time deposits accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
or any state thereof, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $50 million and has outstanding debt
which is rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act of 1933, as amended) or any money-market fund sponsored
by a registered broker dealer or mutual fund distributor;
(c)repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;
(d)commercial paper, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Guarantor)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody's or “A-2”
(or higher) according to S&P;
(e)securities with maturities of six months or less from the date of acquisition
issued or fully and unconditionally guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or Moody's;
(f)money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition;

4

--------------------------------------------------------------------------------




(g)repurchase obligations of any commercial bank organized under the laws of the
United States of America or any state thereof having capital and surplus
aggregating at least $500.0 million, having a term of not more than 30 days,
with respect to securities referred to in clause (b) of this definition; and


(h)instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Guarantor organized in such jurisdiction.
CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)Any Person (including a Person's Affiliates and associates) or group (as that
term is understood under Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations thereunder), other
than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or voting interests shall have different voting
powers) of the voting stock or voting interests of REIT or Guarantor equal to at
least thirty-five percent (35%);
(b)As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Guarantor consists of individuals who were not
either (i) directors or trustees of REIT or Guarantor as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or Guarantor of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or Guarantor, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above (excluding, in the case of both clause (ii)
and (iii) above, any individual whose initial nomination for, or assumption of
office as, a member of the Board occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors or trustees by any Person or group other than a solicitation for the
election of one or more directors or trustees by or on behalf of the Board); or
(c)REIT shall fail to be the sole general partner of Guarantor, or shall fail to
control the management and policies of Guarantor; or
(d)Guarantor fails to be the sole member of the Borrower and own directly or
indirectly, free of any lien, encumbrance or other adverse claim (other than the
inchoate lien of taxes not yet due and payable), at least one hundred percent
(100%) of the economic, voting and beneficial interest of the Borrower.
Closing Date. The first date on which all of the conditions set forth in §10
have been satisfied.
Code. The Internal Revenue Code of 1986, as amended.
Collateral. All of the property, rights and interests of the Borrower which are
subject to the security interests, security title, liens and mortgages created
by the Security Documents, including, without limitation, the Mortgaged
Property.
Commitment. With respect to each Lender, the amount equal to such Lender's
Commitment Percentage of the aggregate principal amount of the Loans from time
to time outstanding to Borrower.

5

--------------------------------------------------------------------------------




Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender's percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement.
Compliance Certificate. See §7.4(c).
Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to Borrower by reason of any Taking, net of all reasonable and customary
amounts actually expended to collect the same.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Guarantor and its Subsidiaries for such period determined on a Consolidated
basis.
Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Guarantor and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions paid during such
period. Such Person's Equity Percentage in the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.
Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Guarantor and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person's Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.
Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.
Consolidated Total Indebtedness. All Indebtedness of Guarantor and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person's Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Data Center Property. Highly specialized, secure single or multi‑tenant
facilities used for housing a large number of computer servers and the key
infrastructure, including generators and heating, ventilation and air
conditioning, or HVAC systems, necessary to power and cool the servers.
Debt Service Coverage Ratio. The ratio of (a) Net Operating Income for the
Mortgaged Property determined for the preceding fiscal quarter multiplied by
four (4) divided by (b) the greater of (i) the Implied Debt Service and (ii) an
amount equal to the actual annual principal of and interest on the Loans that
was due during the twelve (12) month period ending on the date of such
determination (or if such calculation is performed prior to such time as twelve
(12) months have elapsed from the date of this Agreement, the actual annual
payments of principal and interest on the Loans) shall be calculated on an
annualized basis using the sum of (i) the actual historical payments on the
Loans and (ii) the projected payments on the Loans determined by Agent for the
future period necessary to achieve twelve (12) months.

6

--------------------------------------------------------------------------------




Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within two (2)
Business Days of the date required to be funded by it hereunder and such failure
is continuing, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender's determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) (i) has notified the Borrower, the Agent or any
Lender that it does not intend to comply with its funding obligations hereunder
or (ii) has made a public statement to that effect with respect to its funding
obligations under other agreements generally in which it commits to extend
credit, unless with respect to this clause (b), such notice or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such notice or public statement) cannot be
satisfied, (c) has failed, within two (2) Business Days after request by the
Agent or the Borrower, to confirm in a manner reasonably satisfactory to the
Agent and the Borrower that it will comply with its funding obligations;
provided that, notwithstanding the provisions of §2.10, such Lender shall cease
to be a Defaulting Lender upon the Agent's and Borrower's receipt of
confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.10(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations,

7

--------------------------------------------------------------------------------




which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
Development Property. Real Estate owned or acquired by the Guarantor or any of
its Subsidiaries for which Guarantor or its Subsidiary has obtained the
necessary permits (including a building permit to permit construction) and on
which the Guarantor or any of its Subsidiaries is actively pursuing construction
only of one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit delay
or denial, construction delays or otherwise, all pursuant to the ordinary course
of business of the Guarantor or such Subsidiary. Notwithstanding the foregoing,
any such property will no longer be considered to be a Development Property at
the earlier of (i) the point at which such property's Capitalized Value exceeds
its GAAP book value or (ii) twenty-four (24) months following substantial
completion of construction of the improvements related to such development
(excluding tenant improvements), and shall thereafter be considered a Stabilized
Property for the purposes of the calculation of Gross Asset Value. Each
individual phase of a given development will be considered a separate and
distinct Development Property for purposes of this definition.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or Guarantor or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower or Guarantor or any of its Subsidiaries now or
hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower or Guarantor or any of its Subsidiaries now or
hereafter outstanding.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The Closing Date or the date on which any Loan is converted to
another Type of Loan in accordance with §4.1.
EBITDA. With respect to a Person for any period (without duplication): The net
income (or loss) before (i) interest, income taxes, depreciation, and
amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense. EBITDA also shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets and gains (and loss) from debt extinguishment) and
distributions to minority owners. EBITDA attributable to equity interests shall
be

8

--------------------------------------------------------------------------------




excluded but EBITDA shall include a Person's Equity Percentage of net income (or
loss) from Unconsolidated Affiliates plus its Equity Percentage of interest,
depreciation and amortization expense from Unconsolidated Affiliates.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Guarantor or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Engineer. AEI Consultants or another firm of independent
professional engineers or other scientists generally recognized as expert in the
detection, analysis and remediation of Hazardous Substances and related
environmental matters and acceptable to the Agent in its reasonable discretion.
Environmental Laws. As defined in the Indemnity Agreement.
Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
Equity Offering. The issuance and sale after the Closing Date by Guarantor or
any of its Subsidiaries or REIT of any equity securities of such Person.
Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with Guarantor
or its Subsidiaries under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
Event of Default. See §12.1.
FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such

9

--------------------------------------------------------------------------------




day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank in substantially the same
manner as such Federal Reserve Bank computes and announces the weighted average
it refers to as the “Federal Funds Effective Rate.”
Fox Credit Agreement. That certain Credit Agreement, dated as of December 2,
2009, by and among Fox Properties LLC, a Delaware limited liability company, as
borrower, DuPont Fabros Technology, L.P., as guarantor, TD Bank, National
Association, as agent for itself and the other lenders party thereto from time
to time (the “Fox Lenders”), the Fox Lenders and TD Securities (USA) LLC, as
sole lead arranger and sole book manager.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
Gross Asset Value. On a consolidated basis for Guarantor and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):
(i)the Capitalized Value of any Real Estate owned by Guarantor or any of its
Subsidiaries which is a Stabilized Property; plus
(ii)the book value determined in accordance with GAAP of all Development
Properties owned by Guarantor or any of its Subsidiaries; plus
(iii)the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Guarantor and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus
(iv)the book value determined in accordance with GAAP of Land Assets of
Guarantor and its Subsidiaries; plus
(v)the lesser of (A) the book value determined in accordance with GAAP, or (B)
the outstanding principal balance, of all Mortgage Notes held by Guarantor and
its Subsidiaries.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall be included at their costs
basis value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. Gross Asset Value will be adjusted to include an amount
equal to Guarantor's or any of its Subsidiaries' pro rata share (based upon such
Person's Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset
Value attributable to any of the items listed above in this definition owned by
such Unconsolidated Affiliate.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Guarantor or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. As defined in the preamble.

10

--------------------------------------------------------------------------------




Guaranty. The Guaranty dated the date hereof given by Guarantor to and for the
benefit of Agent and the Lenders as the same may be modified, amended or
ratified, such Guaranty to be in form and substance reasonably satisfactory to
the Agent.
Hazardous Substances. As defined in the Indemnity Agreement.
Implied Debt Service. On any date of determination, an amount equal to the
annual principal and interest payment sufficient to amortize in full during a
twenty-five (25) year period, a loan in an amount equal to the sum of the
aggregate principal balance of the Loans as of such date, calculated using an
interest rate equal to the greater of (a) the then current annual yield on ten
(10) year obligations issued by the United States Treasury most recently prior
to the date of determination as announced on Bloomberg.com or another reliable
source selected by the Agent plus two percent (2.0%) and (b) seven percent
(7.0%).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests), (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for, as to Guarantor and its Subsidiaries (other than Borrower),
guaranties of Non-Recourse Exclusions, and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim that is reasonably expected to be
incurred, as such amount may be approved by the Agent), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; and (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation. “Indebtedness” shall be adjusted to remove any impact of
intangibles pursuant to FAS 141, as issued by the Financial Accounting Standards
Board in June of 2001.
Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by Borrower and Guarantor in favor of the Agent and the Lenders, as the same may
be modified, amended or ratified, pursuant to which Borrower and Guarantor agree
to indemnify the Agent and the Lenders with respect to Hazardous Substances and
Environmental Laws.

11

--------------------------------------------------------------------------------




Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same.
Interest Expense. For any period with respect to Guarantor and its Subsidiaries,
without duplication, (a) interest (whether accrued or paid) actually payable
(without duplication), excluding non-cash interest expense but including
capitalized interest not funded under an interest reserve pursuant to a specific
debt obligation, together with the interest portion of payments on Capitalized
Leases, plus (b) Guarantor's and its respective Subsidiaries' Equity Percentage
of Interest Expense of their Unconsolidated Affiliates for such period.
Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan, the last day of each Interest Period relating thereto; provided, however,
that in the event that an Interest Period shall be for longer than three (3)
months, interest shall also be payable with respect to such LIBOR Rate Loan on
the ninetieth (90th) day following the commencement of the applicable Interest
Period.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter and (b) thereafter, each period commencing on the
day following the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by Borrower in its initial request for the Loans or in a
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
(i)if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;    
(vi)

(i)if Borrower shall fail to give notice as provided in §4.1, Borrower shall be
deemed to have requested a continuation of the affected LIBOR Rate Loan as a
LIBOR Rate Loan on the last day of the then current Interest Period with respect
thereto as provided in and subject to the terms of §4.1(c);
(ii)any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and
(iii)no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.


Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (iii) prepaid expenses, (iv) advances in
the ordinary course of business to employees for travel expenses and similar
expenditures, (v) obligations under

12

--------------------------------------------------------------------------------




Derivatives Contracts (to the extent permitted under §8.12) or (vi) investments
consisting of cash collateral to secure (x) letters of credit, (y) Derivative
Contracts permitted under §8.12 or (z) payment of, workers' compensation,
unemployment insurance, old age pensions or other social security obligations.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each Investment any
amount received as a return of capital; (c) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (a) may be deducted when paid; and
(d) there shall not be deducted in respect of any Investment any decrease in the
value thereof.
KeyBank. As defined in the preamble hereto.
Land Assets. Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure for the development of a Data Center Property has not yet
commenced.
Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with Borrower or Guarantor and paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
default has occurred and has continued unremedied for 30 or more days to (b) the
aggregate Net Rentable Area of such Real Estate.
Leases. The collective reference to all leases, subleases, licenses and
occupancy agreements (whether written or oral) affecting the Mortgaged Property
or any part thereof now existing or hereafter executed and all amendments,
modifications or supplements thereto approved in writing by Agent (but only if
such approval is required pursuant to and given in accordance with §7.13).
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18), the initial Lenders
being identified on Schedule 1.1 hereto.
LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for Base
Rate Loans. For any period during which a Reserve Percentage shall apply, LIBOR
with respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

13

--------------------------------------------------------------------------------




LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Loans bearing interest by reference to LIBOR.
Lien. See §8.2.
Loan or Loans. An individual Loan or the aggregate Loans, as the case may be,
made by the Lenders hereunder in the maximum principal amount contemplated by
§2.2.
Loan Documents. This Agreement, the Notes, the Guaranty, the Security Documents
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of Borrower or Guarantor in connection with the Loans.
Management Agreements. Any agreement, whether written or oral, providing for the
management of the Mortgaged Property.
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of (i) Borrower or (ii) Guarantor and its Subsidiaries considered as a whole;
(b) the ability of Borrower or Guarantor to perform any of its material
obligations under the Loan Documents; or (c) the validity or enforceability of
any of the Loan Documents, the creation, perfection and priority of any Liens of
the Agent in the Collateral or the rights or remedies of Agent or the Lenders
thereunder.
Maturity Date. March 27, 2018, or such earlier date on which the Loan shall
become due and payable pursuant to the terms hereof.
Moody's. Moody's Investor Service, Inc.
Mortgaged Property. That certain Data Center Property owned by Borrower and
located at 44520 Hastings Drive, Ashburn, Virginia.
Mortgage. The Deed of Trust from Borrower to a trustee named therein acting on
behalf of the Agent for the benefit of the Lenders, as the same may be modified
or amended, pursuant to which Borrower has conveyed and granted a fee simple
interest in the Mortgaged Property as security for the Obligations.
Mortgage Note. A loan to a Person other than Borrower, Guarantor or any of their
respective Subsidiaries or Unconsolidated Affiliates originated or purchased by
Guarantor or any Subsidiary of Guarantor (other than Borrower), secured by a
first priority mortgage lien on a completed and operational Data Center Property
located in the United States.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Guarantor or any ERISA Affiliate.
Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.
Net Offering Proceeds. The gross cash proceeds received by Guarantor or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Guarantor or such
Subsidiary or REIT in connection therewith.

14

--------------------------------------------------------------------------------




Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, actual cost
recoveries, and other income for such Real Estate determined in accordance with
GAAP for such period received in the ordinary course of business from tenants in
occupancy (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of tenants' obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of such Real Estate for such period determined in accordance with
GAAP, including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Guarantor and its Subsidiaries and any
property management fees), minus (c)  the greater of (i) actual third party
property management fees of such Real Estate or (ii) an amount equal to three
percent (3.0%) of the gross revenues from such Real Estate, minus (d) all rents,
common area reimbursements and other income for such Real Estate received from
tenants in default of obligations under their lease or with respect to leases as
to which the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding.
Net Rentable Area. With respect to any Real Estate, the megawatts of critical
load power available for use by tenants determined in accordance with the Rent
Roll for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Estate securing such Non-Recourse Indebtedness; (iv) violations of
special purpose covenants; or (v) are the result of any unpaid real estate taxes
and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).
Non-Recourse Indebtedness. Indebtedness of Guarantor, its Subsidiaries (other
than Borrower) or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate (other than the Mortgaged Property) or interests therein
or equipment and which is not a general obligation of Guarantor or such
Subsidiary or Unconsolidated Affiliate, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate, or interests therein or
equipment, securing such Indebtedness, the leases thereon and the rents, profits
and equity thereof or equipment, as applicable (except for recourse against the
general credit of the Guarantor or its Subsidiaries (other than Borrower) or an
Unconsolidated Affiliate for any Non‑Recourse Exclusions). Non‑Recourse
Indebtedness shall also include Indebtedness of a Subsidiary of Guarantor (other
than Borrower) that is not a guarantor of the obligations under the Revolving
Credit Agreement or of an Unconsolidated Affiliate which is a special purpose
entity that is recourse solely to such Subsidiary or Unconsolidated Affiliate,
which is not cross-defaulted to other Indebtedness of the Guarantor or any
guarantor of the obligations under the Revolving Credit Agreement and which does
not constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).

15

--------------------------------------------------------------------------------




Note or Notes. A promissory note made by Borrower in favor of a Lender in the
principal face amount equal to such Lender's Commitment, in substantially the
form of Exhibit A hereto, and in the aggregate, all of such promissory notes.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of Borrower to any of
the Lenders or the Agent, individually or collectively, under this Agreement or
any of the other Loan Documents or in respect of any of the Loans or the Notes,
or other instruments at any time evidencing any of the foregoing, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.
Off-Balance Sheet Obligations. Liabilities and obligations of Guarantor or any
of its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which REIT would
be required to disclose in the “Management's Discussion and Analysis of
Financial Condition and Results of Operations” section of REIT's report on
Form 10-Q or Form 10-K (or their equivalents) which REIT is required to file
with the SEC or would be required to file if it were subject to the jurisdiction
of the SEC (or any Governmental Authority substituted therefore). As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management's Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Liens. Liens permitted by §8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Guarantor or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
Guarantor or any of its Subsidiaries.

16

--------------------------------------------------------------------------------




Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Property Obligations. See §8.7.
Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Guarantor or any of its Subsidiaries, including, without
limitation, the Mortgaged Property.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Register. See §18.2.
REIT. DuPont Fabros Technology, Inc., a Maryland corporation.
REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.
Release. See §6.20(c)(iii).
Rent Roll. A report prepared by Borrower showing for the Mortgaged Property, its
occupancy, lease expiration dates, lease rent and other information in
substantially the form presented to Agent prior to the date hereof or in such
other form as may be reasonably acceptable to the Agent.
Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Agreement. The Credit Agreement dated as of May 6, 2010, by and
among Guarantor, as borrower, KeyBank, individually and as Agent, and the other
banks from time to time a party thereto, and as amended, supplemented or
otherwise modified from time to time.
Revolving Loan Documents. The Revolving Credit Agreement and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the borrower or any guarantor thereunder or in connection
therewith.
SEC. The federal Securities and Exchange Commission.

17

--------------------------------------------------------------------------------




Security Documents. Collectively, the Mortgage, the Assignment of Leases and
Rents, the Indemnity Agreement, UCC-1 financing statements and any further
collateral assignments to the Agent for the benefit of the Lenders.
Single Purpose Entity. As defined in §7.21.
S&P. Standard & Poor's Ratings Group.
Stabilized Property. A completed Data Center Property which contains
improvements that are in operating condition and available for occupancy with
respect to which valid certificates of occupancy have been issued and are in
full force and effect, and that has achieved a Leased Rate of at least
eighty-five percent (85%) for a period of not less than thirty (30) consecutive
days, provided that a Development Property on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenants improvements) for at least twenty‑four (24) months or as to which its
Capitalized Value exceeds its GAAP book value shall constitute a Stabilized
Property. Once a project becomes a Stabilized Property under this Agreement, it
shall remain a Stabilized Property.
State. A state of the United States of America and the District of Columbia.
Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, Borrower and a tenant under a Lease pursuant to which such tenant agrees
to subordinate its rights under the Lease to the lien or security title of the
Mortgage and agrees to recognize the Agent or its successor in interest as
landlord under the Lease in the event of a foreclosure under the Mortgage, and
the Agent agrees to not disturb the possession of such tenant, such agreement to
be in form and substance reasonably satisfactory to Agent.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
Taking. The taking or appropriation (including by deed in lieu of condemnation)
of the Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.
Taxable REIT Subsidiary. Any Subsidiary of the Guarantor that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.
Titled Agents. The Arranger, and any syndication agent or documentation agent.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is One
Hundred Fifteen Million and No/100 Dollars ($115,000,000.00).
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

18

--------------------------------------------------------------------------------




Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.
Wholly Owned Subsidiary. As to Guarantor, any Subsidiary of Guarantor that is
directly or indirectly owned 100% by Guarantor.
1Rules of Interpretation.


(a)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)The singular includes the plural and the plural includes the singular.


(c)A reference to any law includes any amendment or modification of such law.


(d)A reference to any Person includes its permitted successors and permitted
assigns.


(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.


(f)The words “include”, “includes” and “including” are not limiting.


(g)The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.


(h)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code as in effect in the Commonwealth of Virginia,
have the meanings assigned to them therein.


(i)Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.


(j)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.


(k)In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or Agent, Borrower, Guarantor, the
Agent and the Lenders shall negotiate promptly, diligently and in good faith in
order to amend the provisions of the Loan Documents such that such financial
covenant, ratio or other requirement shall

19

--------------------------------------------------------------------------------




continue to provide substantially the same financial tests or restrictions of
Borrower and Guarantor as in effect prior to such accounting change, as
determined by the Required Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by Borrower, Guarantor,
the Agent and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred. The calculation of liabilities shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value options for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.


2    THE CREDIT FACILITY.
2.1        [Intentionally Omitted.]


2.2        Commitment to Lend. Subject to the terms and conditions set forth in
this Agreement, each of the Lenders severally agrees to lend to Borrower on the
Closing Date such Lender's Commitment. The principal amount of the Loan shall
not exceed the lesser of (a) One Hundred Fifteen Million and No/100 Dollars
($115,000,000.00), (b) sixty-two and one-half percent (62.5%) of the Appraised
Value of the Mortgaged Property as set out in the Appraisal, or (c) such amount
as will result in a Debt Service Coverage Ratio of at least 1.75 to 1.00.


2.3        [Intentionally Omitted.]
2.4        [Intentionally Omitted.]


2.5        [Intentionally Omitted.]


2.6        Interest on Loans.


(a)    Each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or is converted to a LIBOR Rate Loan at a rate per annum equal to the
greater of (i) the sum of the Applicable Margin for Base Rate Loans plus the
Base Rate and (ii) the sum of LIBOR determined for a thirty (30) day Interest
Period commencing on the date of any such calculation plus the Applicable Margin
for LIBOR Rate Loans.


(b)    Each LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for LIBOR Rate Loans.


(c)    Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.


(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.


2.7        [Intentionally Omitted.]

20

--------------------------------------------------------------------------------




2.8        Funds for Loans.


(a)    Not later than 1:00 p.m. (Cleveland time) on the Closing Date, each of
the Lenders will make available to the Agent, at the Agent's Head Office, in
immediately available funds, the amount of such Lender's Commitment Percentage
of the Total Commitment which may be disbursed pursuant to §2.2. Upon receipt
from each such Lender of such amount, and upon receipt of the documents required
by §10 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to Borrower the aggregate
amount of the Loan made available to the Agent by the Lenders by crediting such
amount to the account of Borrower maintained at the Agent's Head Office. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on the Closing Date the amount of its Commitment Percentage of
the Total Commitment shall not relieve any other Lender from its several
obligation hereunder to make available to the Agent the amount of such other
Lender's Commitment Percentage of the Total Commitment. In the event of any such
failure or refusal, the Lenders not so failing or refusing shall be entitled to
a priority secured position as against the Lender or Lenders so failing or
refusing to make available to Borrower the amount of its or their Commitment
Percentage for the Loan as provided in §12.5.


(b)    Unless the Agent shall have been notified by any Lender prior to the
Closing Date that such Lender will not make available to Agent such Lender's
Commitment Percentage of the Total Commitment, Agent may in its discretion
assume that such Lender has made such amount of the Loan available to Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such amount of the Loan available
to Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent's
demand therefor, the Agent will promptly notify Borrower, and Borrower shall
promptly pay such corresponding amount to the Agent. The Agent shall also be
entitled to recover from the Lender or Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from Borrower at the applicable rate for such Loan or (ii) from a Lender at
the Federal Funds Effective Rate.


2.9        Use of Proceeds. Borrower will use the proceeds of the Loans solely
to (a) pay closing costs in connection with this Agreement; (b) repay existing
indebtedness, fund future development projects and property and equipment
acquisitions of Guarantor and its Subsidiaries; (c) to make Distributions
permitted by this Agreement; and (d) for general working capital purposes. In no
event shall Borrower use the proceeds of the Loan to purchase or carry, or
extend credit to others for the purpose of purchasing or carrying, any “margin
security” or “margin stock” as such terms are used in Regulations T, U and X of
the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221
and 224.


2.10        Defaulting Lenders.


(a)If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender's right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have hereunder or otherwise, the Agent shall be
entitled (i) to collect

21

--------------------------------------------------------------------------------




interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Effective Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document in accordance with §2.10(d) and (iii) to bring an action or
suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest. Any amounts received by
the Agent in respect of a Defaulting Lender's Loans and/or Commitment shall be
applied as set forth in §2.10(d).


(b)Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender's Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire its pro rata share of such Defaulting Lender's Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then the Borrower (so long as
no Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, the Borrower, such Defaulting Lender and
the other Lenders, demand (but shall have no obligation to so demand) that such
Defaulting Lender assign its Commitment to an assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an assignee. Upon any
such purchase or assignment, and any such demand with respect to which the
conditions specified in §18.1 have been satisfied, the Defaulting Lender's
interest in its Commitments, Loans and rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase and assignment, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon. Prior to payment of such
purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to §2.10(d).


(c)[Intentionally Omitted.]


(d)Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which a Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent; third, to the payment of any amounts owing to the Agent or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and fifth, to such Defaulting

22

--------------------------------------------------------------------------------




Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans were made at a time when the conditions set forth in
§10, to the extent required by this Agreement, were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis until such time as all Loans are held by the Lenders pro
rata in accordance with their Commitment Percentages, prior to being applied to
the payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto, and to the extent allocated to the repayment of principal of the Loan,
shall not be considered outstanding principal under this Agreement.
(e)[Intentionally Omitted.]


(f)[Intentionally Omitted.]


(g)If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender (including any
application of such payments pursuant to §2.10(d)); and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.


3.    REPAYMENT OF THE LOANS.


3.1        Stated Maturity. Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Loans Outstanding on such date, together with any and all accrued and unpaid
interest thereon.


3.2        Mandatory Prepayments.




(a)In the event there shall have occurred a casualty with respect to the
Mortgaged Property and Borrower is required to repay the Loans pursuant to §7.7
or a Taking and Borrower is required to repay the Loans pursuant to the Mortgage
or §7.7, Borrower shall prepay the Loans concurrently with the date of receipt
by Borrower or the Agent of any Insurance Proceeds or Condemnation Proceeds in
respect of such casualty or Taking, as applicable, or as soon thereafter as is
reasonably practicable, in the amount required pursuant to the relevant
provisions of §7.7 or the Mortgage.
(b)In the event of the occurrence of a Change of Control, then on the date that
is thirty (30) days after the occurrence of such Change of Control all of the
Loans Outstanding on such date, together with all accrued and unpaid interest
thereon and any other fees or other amounts accrued and unpaid under the Loan
Documents, shall be due and payable in full.

23

--------------------------------------------------------------------------------




(c)On each date set forth below, the Borrower shall pay to the Agent for the
benefit of the Lenders in accordance with their respective Commitment
Percentages the amount set forth below corresponding to such date as a mandatory
prepayment of the principal of the Loans:


Date
Mandatory Principal
Prepayment
April 1, 2016
$1,250,000
July 1, 2016
$1,250,000
October 1, 2016
$1,250,000
January 1, 2017
$1,250,000
April 1, 2017
$2,500,000
July 1, 2017
$2,500,000
October 1, 2017
$2,500,000
January 1, 2018
$2,500,000
Total
$15,000,000



3.3    Optional Prepayments.




(a)Borrower shall have the right, at its election, to prepay the outstanding
amount of the Loans, as a whole or in part, at any time without penalty or
premium. In connection with any prepayment of the Loan permitted hereunder (but
not including any payments as a result of the application of casualty and
condemnation proceeds so long as no Event of Default exists), Borrower shall pay
Agent for the account of the Lenders any sums that may be due under §4.8.


(b)Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time) at
least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day's prior notice to the Agent).


3.4        Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof and shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each prepayment of the
Loans under §3.2 or §3.3 shall be applied first to the principal of Base Rate
Loans, and then to the principal of LIBOR Rate Loans, and together therewith
Borrower shall pay Agent for the account of the Lenders any sums that may be due
under §4.8. Mandatory prepayments of the Loans pursuant to §3.2(a) shall be
applied first to the amount due on the Maturity Date, and next to the
installments of the Loans due pursuant to §3.2(c) in their inverse order of
maturity. As to applications of voluntary prepayments of the Loans pursuant to
§3.3, amounts shall be applied as provided in this §3.4 unless otherwise
directed by Borrower in a writing delivered to Agent contemporaneously with such
voluntary prepayment against the next quarterly principal installments of the
Loans pursuant to §3.2(c) in direct order of maturity.


3.5        Effect of Prepayments. Any portion of the Loans that is prepaid may
not be reborrowed.


4.    CERTAIN GENERAL PROVISIONS.


4.1        Conversion Options.

24

--------------------------------------------------------------------------------






(a)Borrower may elect from time to time to convert any of its outstanding Loans
to a Loan of another Type and such Loans shall thereafter bear interest as a
Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan,
Borrower shall give the Agent at least one (1) Business Day's prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall
give the Agent at least three (3) LIBOR Business Days' prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$500,000.00 or an integral multiple of $250,000.00 in excess thereof and, after
giving effect to the conversion of such Loan, there shall be no more than four
(4) LIBOR Rate Interest Periods relating to portions of the Loan in effect at
any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Base Rate Loan in a principal
amount of less than $500,000.00 or an integral multiple of $100,000.00 or a
LIBOR Rate Loan in a principal amount of less than $500,000.00 or an integral
multiple of $250,000.00. On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be. Each Conversion/Continuation Request relating to the
conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by
Borrower.
(b)Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by Borrower with the terms of
§4.1; provided that no LIBOR Rate Loan may be continued as such when any Default
or Event of Default has occurred and is continuing, but shall be automatically
converted to a Base Rate Loan on the last day of the Interest Period relating
thereto ending during the continuance of any Default or Event of Default.
(c)In the event that Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.


4.2        Fees. Borrower agrees to pay to KeyBank and Agent for their own
account certain fees for services rendered or to be rendered in connection with
the Loans as provided pursuant to a fee letter dated December 19, 2012 between
Borrower, KeyBank and Arranger (the “Agreement Regarding Fees”). Any annual
agency fee payable under the Agreement Regarding Fees shall be paid annually in
advance and all such fees shall be fully earned when paid and nonrefundable
under any circumstances.


4.3        [Intentionally Omitted.]


4.2        Funds for Payments.




(a)All payments of principal, interest, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent's Head Office, not later than 2:00 p.m. (Cleveland time) on the day
when due, in each case in lawful money of the United States in immediately
available funds. To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of Borrower with
KeyBank, on the dates when the amount thereof shall become due and payable, with
the amounts of the principal of and interest on the Loans and all fees, charges,

25

--------------------------------------------------------------------------------




expenses and other amounts owing to the Agent and/or the Lenders under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.
(b)All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than (i) income or franchise taxes
imposed on any Lender and (ii) U.S. federal taxes imposed by reason of a
Lender's failure to comply with the requirements of FATCA to establish that such
payment is exempt from withholding tax thereunder), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation (other than income or franchise taxes imposed on any Lender) is
imposed upon the Borrower with respect to any amount payable by it hereunder or
under any of the other Loan Documents, the Borrower will pay to the Agent, for
the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.
(c)Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender initially a party hereto, and on the date
of the Assignment and Acceptance Agreement pursuant to which it becomes a
Lender, as applicable, and from time to time thereafter (but only so long as
such Lender remains lawfully able to do so), shall provide the Borrower and
Agent with such duly executed form(s) or statement(s) which may, from time to
time, be prescribed by law and, which, pursuant to applicable provisions of (i)
an income tax treaty between the United States and the country of residence of
such Lender, (ii) the Code, or (iii) any applicable rules or regulations in
effect under (i) or (ii) above, indicate that such Lender is exempt from United
States withholding tax on payments pursuant to this Agreement or the Notes. For
any period with respect to which a Lender has failed to provide the Borrower and
the Agent with the appropriate form described in this subparagraph (c) above
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided such that such Lender
becomes subject to withholding or if such form otherwise is not required under
this subparagraph (c) above), such Lender shall not be entitled to
indemnification under §4.4(b) with respect to taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to such taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such taxes. Nothing herein shall
release the Borrower of its obligations under §4.4(b) in the event that a Lender
becomes subject to United States withholding tax after such Lender first becomes
a party to this Agreement. In the event that the Borrower shall have delivered
the certificates or vouchers described above for any payments made by the
Borrower and such Lender receives a refund of any taxes paid by the Borrower
pursuant to §4.4(b), such Lender will pay to the Borrower the amount of such
refund promptly upon receipt thereof; provided that if at any time thereafter
such Lender is required to return such refund, the Borrower shall promptly repay
to such Lender the amount of such refund. Without limitation of the foregoing,
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as

26

--------------------------------------------------------------------------------




prescribed by Sections 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has or has not complied with such
Lender's obligations under FATCA or, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of the preceding
sentence, “FATCA” shall include any amendments to FATCA after the date of this
Agreement.




4.5        Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360‑day year (or a 365 day
year in the case of Base Rate Loans) and paid for the actual number of days
elapsed. Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension. The Outstanding Loans as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.


4.6        Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on Borrower and the Lenders absent manifest error) to
Borrower and the Lenders. In such event (a) any Loan request with respect to a
LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify Borrower and the
Lenders.
4.7        Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.


4.8        Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, Borrower
will pay to the Agent upon demand for the account of the applicable Lenders in
accordance with their respective Commitment Percentages, in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs. Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such

27

--------------------------------------------------------------------------------




rate; and (iii) Borrower has accepted LIBOR as a reasonable and fair basis for
calculating such rate and any Breakage Costs. Borrower further agrees to pay the
Breakage Costs, if any, whether or not a Lender elects to purchase, sell and/or
match funds.


4.9        Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any present or future applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:
(l)subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender's Commitment, or the Loans (other than taxes based
upon or measured by the gross receipts, income or profits of such Lender or the
Agent or its franchise tax), or


(m)materially change the basis of taxation (except for changes in taxes on gross
receipts, income or profits or its franchise tax) of payments to any Lender of
the principal of or the interest on any Loans or any other amounts payable to
any Lender under this Agreement or the other Loan Documents, or


(n)impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or


(o)impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender's
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender's Commitment forms a part; and the result of any of the foregoing
is:


(i)to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender's Commitment, or


(ii)to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender's Commitment or any of
the Loans, or


(iii)to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from Borrower
hereunder, then, and in each such case, Borrower will, within fifteen (15) days
of demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.


4.10        Capital Adequacy. If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its

28

--------------------------------------------------------------------------------




parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy or liquidity requirements (whether or not
having the force of law), has the effect of reducing the return on such Lender's
or such holding company's capital as a consequence of such Lender's commitment
to make Loans hereunder to a level below that which such Lender or holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender's or such holding company's then existing
policies with respect to capital adequacy or liquidity position) by any amount
deemed by such Lender to be material, then such Lender may notify Borrower.
Borrower agrees to pay to such Lender the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender's calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. For purposes
of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, publications, orders, guidelines and directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued.


4.11        Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.


4.12        Default Interest. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to two and 85/100ths
percent (2.85%) above the Base Rate (the “Default Rate”), until such amount
shall be paid in full (after as well as before judgment), or if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.
4.13        Certificate. A certificate setting forth any amounts payable
pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to Borrower, shall be conclusive in the absence of manifest error.


4.14        Limitation on Interest. Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, all agreements between or among
Borrower, Guarantor, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among Borrower, Guarantor, the Lenders
and the Agent.

29

--------------------------------------------------------------------------------






4.15        Certain Provisions Relating to Increased Costs. If a Lender gives
notice of the existence of the circumstances set forth in §4.7 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10, then, upon request of Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution's practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by Borrower under the foregoing
provisions, provided that such action would not be otherwise prejudicial to such
Lender, including, without limitation, by designating another of such Lender's
offices, branches or affiliates; Borrower agreeing to pay all reasonably
incurred costs and expenses incurred by such Lender in connection with any such
action. Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an “Affected
Lender”), then, within thirty (30) days after such notice or request for payment
or compensation, as applicable, Borrower shall have the one-time right as to
such Affected Lender, to be exercised by delivery of written notice delivered to
the Agent and the Affected Lender, within thirty (30) days of receipt of such
notice to elect to cause the Affected Lender to transfer its Commitment. The
Agent shall promptly notify the remaining Lenders that each of such Lenders
shall have the right, but not the obligation, to acquire a portion of the
Commitment, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender (or if any of such Lenders does not elect to purchase its pro
rata share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender's Commitment, then the Agent, in consultation with the Borrower,
shall endeavor to obtain a new Lender to acquire such remaining Commitment. Upon
any such purchase of the Commitment of the Affected Lender, the Affected
Lender's interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender's Commitment shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender, including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.


5.    COLLATERAL SECURITY; GUARANTY.


5.1        Collateral; Guaranty. The Obligations shall be secured by a perfected
first priority lien and security interest to be held by the Agent for the
benefit of the Lenders on the Collateral, pursuant to the terms of the Security
Documents. The Obligations shall be guaranteed by Guarantor pursuant to the
Guaranty and the Indemnity and Guaranty.


5.2        [Intentionally Omitted.]


5.3        Release of Collateral. Upon the refinancing or repayment of the
Obligations in full (other than contingent indemnification obligations that have
not yet been asserted), the Agent shall be entitled to, and hereby agrees to,
release the Collateral from the lien and security interest of the Security
Documents. Upon request, Agent shall provide a payoff letter addressing
customary matters with respect to the termination and satisfaction of the
Obligations. In connection with such release, Agent shall promptly execute and
deliver to Borrower, at Borrower's expense, all documents that Borrower shall
reasonably request to evidence such release.

30

--------------------------------------------------------------------------------






6.    REPRESENTATIONS AND WARRANTIES.
Borrower and Guarantor represent and warrant to the Agent and the Lenders as
follows.
6.1        Corporate Authority, Etc.


(a)Incorporation; Good Standing. Borrower is a Delaware limited liability
company duly organized pursuant to its articles of organization or formation
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in the jurisdictions where the Mortgaged Property is located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction has
had or could reasonably be expected to have a Material Adverse Effect. Guarantor
is a Maryland limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Maryland Secretary of State, and is validly
existing and in good standing under the laws of Maryland. Guarantor (i) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated, and (ii) is in good standing and is duly
authorized to do business in the jurisdiction of its organization and in each
other jurisdiction where a failure to be so qualified in such other jurisdiction
has had or could reasonably be expected to have a Material Adverse Effect.


(b)[Intentionally Omitted.]


(c)Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which either Borrower or Guarantor is a party and
the transactions contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to such Person, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement, articles of
incorporation or other charter documents or bylaws of, or any agreement or other
instrument binding upon, such Person or any of its properties, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of such Person other than the liens and
encumbrances in favor of Agent contemplated by this Agreement and the other Loan
Documents, and (vi) do not require the approval or consent of any Person other
than those already obtained and delivered to Agent.


(d)Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of Borrower or Guarantor is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
general principles of equity.


6.2        Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which Borrower or Guarantor is a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto, other than any disclosure
filings with the SEC as may be required with respect to this Agreement.



31

--------------------------------------------------------------------------------




6.3        Title to Properties. Except as indicated on Schedule 6.3 hereto or
other adjustments that are not material in amount, Guarantor and its
Subsidiaries own or lease all of the assets reflected in the consolidated
balance sheet of Guarantor as of the Balance Sheet Date or acquired or leased
since that date (except property and assets sold or otherwise disposed of since
that date in accordance with the applicable requirements hereof) subject, as to
Borrower, to no Liens other than Permitted Liens (as defined herein) and, as to
Guarantor and its Subsidiaries other than Borrower, Permitted Liens (as defined
in the Revolving Credit Agreement).


6.4        Financial Statements. Borrower has furnished to Agent: (i) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for
applicable period certified by the chief financial or accounting officer of
REIT, (ii) the balance sheet of Borrower as of the Balance Sheet Date and the
related statement of income for the applicable period certified by the chief
financial or accounting officer of REIT, (iii) as of the Closing Date, an
unaudited statement of Net Operating Income for the Mortgaged Property for the
period ending December 31, 2012 reasonably satisfactory in form to the Agent and
certified by the chief financial or accounting officer of REIT as fairly
presenting the Net Operating Income for such Real Estate for such period, and
(iv) certain other financial information relating to Guarantor, Borrower and the
Mortgaged Property. Such balance sheet and statements have been prepared in
accordance with generally accepted accounting principles and fairly present the
financial condition of Borrower (but do not include footnotes required by
generally accepted accounting principles) and the consolidated financial
condition of REIT and its Subsidiaries as of such dates and the consolidated
results of the operations of REIT and its Subsidiaries and the results of
operations of Borrower, as applicable, for such periods. There are no
liabilities, contingent or otherwise, of REIT or its Subsidiaries involving
material amounts not disclosed in said financial statements or the related notes
thereto.


6.5        No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition or
business of Borrower or REIT and its Subsidiaries taken as a whole, other than
changes that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of the Mortgaged Property from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, operation or financial condition of the Mortgaged Property.


6.6        Franchises, Patents, Copyrights, Etc. Borrower and Guarantor possess
all franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others, except as to Guarantor where such failure has not had
and could not reasonably be expected to have a Material Adverse Effect. The
Mortgaged Property is not owned or operated under or by reference to any
registered or protected trademark, trade name, service mark or logo.


6.7        Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
Borrower or Guarantor threatened against Borrower or Guarantor or any of its
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or thereto
or any lien, security title or security interest created or intended to be
created pursuant hereto or thereto, or which if adversely determined could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.7, as of the Closing Date, there are no judgments, final orders or
awards outstanding against or affecting Borrower,

32

--------------------------------------------------------------------------------




Guarantor or any of its Subsidiaries or the Mortgaged Property individually or
in the aggregate in excess of $1,000,000.00.


6.8        No Material Adverse Contracts, Etc. Neither Borrower nor Guarantor is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect. Neither Borrower nor Guarantor is a party to any
contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.


6.9        Compliance with Other Instruments, Laws, Etc. Neither Borrower nor
Guarantor is in violation of any provision of its charter or other
organizational documents, bylaws, or any agreement or instrument to which it is
subject or by which it or any of its properties is bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or could reasonably be expected to have a Material Adverse
Effect.


6.10        Tax Status. Each of Borrower and Guarantor (a) has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject or has obtained an extension
for filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction
except those that are being contested pursuant to §7.8, and the officers or
partners of such Person know of no basis for any such claim. The taxpayer
identification number for Borrower is 26-0414110 and for Guarantor is
26-0559473.


6.11        No Event of Default. No Default or Event of Default has occurred and
is continuing.


6.12        Investment Company Act. None of Borrower or Guarantor or any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.


6.13        Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (but excluding any
financing statements that may be filed against Borrower without the consent or
agreement of such Persons), security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any applicable filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest or security
title in, any property of Borrower or rights thereunder.


6.14        Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by Borrower or Guarantor or, to the best
knowledge of Borrower, Guarantor, or any other Person other than any rights of
tenants set forth in leases disclosed in writing to the Agent and Permitted
Liens described in §8.2(i)(A), (ii), (iii) and (iv).


6.15        Certain Transactions. Except as disclosed on Schedule 6.15 hereto or
as otherwise permitted pursuant to §8.13, none of the partners, officers,
trustees, managers, members, directors, or employees of Borrower or Guarantor or
any of its Subsidiaries is a party to any transaction with Borrower

33

--------------------------------------------------------------------------------




or Guarantor or any of its Subsidiaries or Affiliates (other than for services
as partners, managers, members, employees, officers and directors), including
any agreement or other arrangement providing for the furnishing of services to
or by, providing for rental of real or personal property to or from, or
otherwise requiring payments to or from any partner, officer, trustee, director
or such employee or, to the knowledge of Borrower, any corporation, partnership,
trust or other entity in which any partner, officer, trustee, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to Borrower or Guarantor or any of
its Subsidiaries than those that would be obtained in a comparable arms-length
transaction.


6.16        Employee Benefit Plans. Borrower, Guarantor and each ERISA Affiliate
has fulfilled its obligation, if any, under the minimum funding standards of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
Neither Borrower, Guarantor nor any ERISA Affiliate has (a) sought a waiver of
the minimum funding standard under §412 of the Code in respect of any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed to make
any contribution or payment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. The
Mortgaged Property does not constitute a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.


6.17        Disclosure. All of the representations and warranties made by or on
behalf of the Borrower and the Guarantor in this Agreement and the other Loan
Documents or any document or instrument delivered by or on behalf of the
Borrower and the Guarantor to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects as of the date made or when deemed to have been made or repeated. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished in writing (which for the purposes hereof shall include all materials
delivered electronically or by email) (other than materials marked drafts and
forward looking information of a general economic nature and general information
about the Guarantor's industry) to or made available to the Agent or the Lenders
by or on behalf of Borrower or Guarantor is and will be true and correct in all
material respects as of the date furnished when taken as a whole with all other
information furnished and does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading at such time in light of the circumstances under which
such information was provided. The written information, reports and other papers
and data with respect to the Borrower, the Guarantor or the Mortgaged Property
(other than materials marked drafts and forward looking information of a general
economic nature and general information about the Guarantor's industry)
furnished to the Agent or the Lenders by or on behalf of the Borrower and the
Guarantor in connection with this Agreement or the obtaining of the Commitments
of the Lenders hereunder was, at the time so furnished, when taken as a whole
with all other information furnished, complete and correct in all material
respects, or has been subsequently supplemented prior to the Closing Date by
other written information, reports or other papers or data, to the extent
necessary to give in all material respects a true and accurate knowledge of the
subject matter in all material respects; provided that such representation shall
not apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrower's or Guarantor's counsel
(although the Borrower has no reason to believe that the Agent and the Lenders
may not rely on the accuracy thereof) or (b) budgets, projections and other
forward-looking speculative information prepared in good faith by the Borrower
(except to the extent the related assumptions were when made manifestly
unreasonable).

34

--------------------------------------------------------------------------------






6.18        Trade Name; Place of Business. Neither Borrower nor Guarantor uses
any trade name and conducts business under any name other than its actual name
set forth in the Loan Documents. The principal place of business of Borrower and
Guarantor is 1212 New York Avenue, N.W., Suite 900, Washington, DC 20005.


6.19        Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
Guarantor is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.


6.20    Environmental Compliance. Borrower has taken all commercially reasonable
steps to investigate the past and present conditions and usage of the Mortgaged
Property and the operations conducted thereon and, except as specifically set
forth in the written environmental site assessment reports of the Environmental
Engineer provided to the Agent on or before the date hereof, makes the following
representations and warranties except as set forth on Schedule 6.20(c) or (d):




(a)Neither Borrower nor to the best knowledge and belief of Borrower any
operator of the Mortgaged Property, nor any tenant or operations thereon, is or
has been in violation, or alleged violation, of any judgment, decree, order,
law, permit, license, rule or regulation pertaining to environmental matters,
including without limitation, those arising under any Environmental Law, which
violation involves the Mortgaged Property.
(b)None of Borrower or Guarantor has received notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that Borrower
or Guarantor conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party's incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which in any case
involves the Mortgaged Property.
(c)(i) No portion of the Mortgaged Property has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Mortgaged Property except those which are being operated and maintained in
compliance with Environmental Laws; (ii) in the course of any activities
conducted by Borrower, to the best knowledge and belief of Borrower, the tenants
and operators of their properties, no Hazardous Substances have been generated
or are being used on the Mortgaged Property except in the ordinary course of
Borrower's business and in compliance with applicable Environmental Laws;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (other than the storing of materials in reasonable quantities to the
extent necessary for the operation of data centers of the type and size of those
owned by Borrower in the ordinary course of its business, and in any event in
compliance with all Environmental Laws) (a “Release”) or threatened Release of
Hazardous Substances on,

35

--------------------------------------------------------------------------------




upon, into or from the Mortgaged Property, which Release would have a material
adverse effect on the value of such Mortgaged Property or adjacent properties,
or from any other Real Estate, which Release has had or could reasonably be
expected to have a Material Adverse Effect; (iv) to Borrower's actual knowledge,
there have been no Releases on, upon, from or into any real property in the
vicinity of any of the Mortgaged Property which, through soil or groundwater
contamination, may have come to be located on, and which could be reasonably
anticipated to have a material adverse effect on the value of, the Mortgaged
Property; and (v) any Hazardous Substances that have been generated on any of
the Mortgaged Property have been transported off‑site in accordance with all
applicable Environmental Laws, except where the foregoing has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 or §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower individually or in the aggregate in excess
of $1,000,000 or otherwise materially adversely affect the operation of or the
ability to use the Mortgaged Property.
(d)Neither Borrower nor the Mortgaged Property is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgage or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the Closing Date.
(e)There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower's actual knowledge, affecting the Mortgaged Property.
(f)Neither Borrower nor Guarantor has received any written notice of any claim
by any party that any use, operation, or condition of the Mortgaged Property has
caused any nuisance or any other liability or adverse condition on any other
property, nor is there any actual knowledge of any basis for such a claim.


6.21    Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as
of the date hereof, all of the Subsidiaries of Guarantor, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein. Schedule 6.21(b) sets forth, as
of the date hereof, all of the Unconsolidated Affiliates of Guarantor and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, Guarantor's or its Subsidiary's ownership interest
therein and the other owners of the applicable Unconsolidated Affiliate. No
Person owns any legal, equitable or beneficial interest in any of the Persons
set forth on Schedules 6.21(a) and 6.21(b) except as set forth on such
Schedules. Guarantor is the sole member of Borrower, REIT owns (directly or
indirectly) not less than fifty percent (50%) of the economic, voting and
beneficial interest in Guarantor, and Guarantor owns one-hundred percent (100%)
of the economic, voting and beneficial interests in Borrower, free and clear of
all Liens.


6.22    Leases. Borrower has delivered to the Agent true copies of the Leases
and any amendments thereto relating to the Mortgaged Property. An accurate and
complete Rent Roll as of the date of inclusion of the Mortgaged Property in the
Collateral with respect to all Leases of any portion of the Mortgaged Property
has been provided to the Agent. The Leases previously delivered to Agent as
described in the preceding sentence constitute as of the date thereof the sole
agreements between Borrower or any predecessor of Borrower and the tenants
relating to leasing or licensing of space at the Mortgaged Property and in the
Building relating thereto. No tenant under any Lease is entitled to any free
rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll. Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date hereof, in full
force and effect in accordance with their respective

36

--------------------------------------------------------------------------------




terms, without any payment default or any other material default thereunder, nor
are there any defenses, counterclaims, offsets, concessions or rebates available
to any tenant thereunder, and except as reflected in Schedule 6.22, Borrower has
not given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the best of the knowledge and belief of Borrower, there is no basis for
any such claim or notice of default by any tenant. No property other than the
Mortgaged Property is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in any Lease.


6.23    Property. The Mortgaged Property, and all major building systems located
thereon, are structurally sound, in good condition and working order and free
from material defects, subject to ordinary wear and tear, except for such
portion of the Mortgaged Property which is not occupied by any tenant and which
may not be in final working order pending final build-out of such space. The
Mortgaged Property, and the use and operation thereof, is in material compliance
with all applicable federal and state law and governmental regulations and any
local ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental Laws. All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Mortgaged Property are installed to the property lines of the Mortgaged
Property through dedicated public rights of way or through perpetual private
easements approved by the Agent with respect to which the Mortgage creates a
valid and enforceable first lien and, except in the case of drainage facilities,
are connected to the Building located thereon with valid permits and are
adequate to service the Building in compliance with applicable law. The streets
abutting the Mortgaged Property are dedicated and accepted public roads, to
which the Mortgaged Property has direct access by trucks and other motor
vehicles and by foot, or are perpetual private ways (with direct access by
trucks and other motor vehicles and by foot to public roads) to which the
Mortgaged Property has direct access pursuant to recorded easements and with
respect to which the Mortgage creates a valid and enforceable first lien. All
private ways providing access to the Mortgaged Property are zoned in a manner
which will permit access to the Building over such ways by trucks and other
commercial and industrial vehicles. There are no unpaid or outstanding real
estate or other taxes or assessments on or against the Mortgaged Property which
are payable by Borrower (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement). The Mortgaged Property is separately assessed for purposes of real
estate tax assessment and payment. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any other property of
Guarantor which are payable by Guarantor in any material amount (except only
real estate or other taxes or assessments, that are not yet delinquent or are
being protested as permitted by this Agreement). There are no pending, or to the
knowledge of Borrower threatened or contemplated, eminent domain proceedings
against the Mortgaged Property. The Mortgaged Property is not now damaged as a
result of any fire, explosion, accident, flood or other casualty. Borrower has
not received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to the Mortgaged Property or canceling or
threatening to cancel any policy of insurance, and the Mortgaged Property
complies with the material requirements of all of Borrower's insurance carriers.
Except as listed on Schedule 6.23, Borrower has no Management Agreements for the
Mortgaged Property. To the best knowledge of Borrower, there are no material
claims or any bases for material claims in respect of the Mortgaged Property or
its operation by any party to any service agreement or Management Agreement. No
person or entity has any right or option to acquire the Mortgaged Property or
the Building or any portion thereof or interest therein.


6.24    Brokers. Neither Guarantor nor Borrower has engaged or otherwise dealt
with any broker, finder or similar entity in connection with this Agreement or
the Loans contemplated hereunder.



37

--------------------------------------------------------------------------------




6.25    Other Debt. No event described in §12.1(g) has occurred and is
continuing. Neither Borrower nor Guarantor is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time or payment of any of the Obligations to any other indebtedness or
obligation of Borrower or Guarantor. Schedule 6.25 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon Borrower or its respective properties and entered into
by Borrower as of the date of this Agreement with respect to any Indebtedness of
Borrower, and, to the extent requested by the Agent, Borrower has provided the
Agent with true, correct and complete copies thereof.


6.26    Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither Borrower nor Guarantor
is insolvent on a balance sheet basis such that the sum of such Person's assets
exceeds the sum of such Person's liabilities, each of Borrower and Guarantor is
able to pay its debts as they become due, and Borrower and Guarantor has
sufficient capital to carry on its business.


6.27    No Bankruptcy Filing. Neither Borrower nor Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and neither
Borrower nor Guarantor has any knowledge of any Person contemplating the filing
of any such petition against it.


6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Guarantor or Borrower
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.


6.29    Transaction in Best Interests of Borrower and Guarantor; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower and Guarantor. The direct and indirect benefits
to inure to Borrower and Guarantor pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by Borrower and Guarantor pursuant to this Agreement and the other Loan
Documents.


6.30    Tenant Improvements. Other than as set forth on Schedule 6.30, Borrower
has no obligation to construct any tenant improvements or provide construction
allowances under any Leases with respect to the Mortgaged Property and all costs
and expenses for any tenant improvements or construction allowances required to
be paid by Borrower on or prior to the date hereof (if any) have been paid in
full.


6.31    OFAC. None of Borrower or Guarantor is (or will be) a person with whom
any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC's Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower and Guarantor hereby agree to provide to the
Lenders any additional information that a Lender deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.


7.    AFFIRMATIVE COVENANTS.
Borrower and Guarantor covenant and agree that, so long as any Loan or Note is
Outstanding:

38

--------------------------------------------------------------------------------




7.1    Punctual Payment. Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.


7.2    Maintenance of Office. Borrower and Guarantor will maintain their
respective chief executive office at 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005, or at such other place in the United States of America as
Borrower or Guarantor shall designate upon fifteen (15) days prior written
notice to the Agent, where notices, presentations and demands to or upon
Borrower or Guarantor in respect of the Loan Documents may be given or made.


7.3    Records and Accounts. Guarantor will (a) keep, and cause each of its
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation and amortization of its properties and the properties of
its Subsidiaries, contingencies and other reserves. Neither Guarantor nor any of
its Subsidiaries shall, without the prior written consent of the Agent,
(x) except as required by GAAP, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that Borrower's and Guarantor's fiscal year is
a calendar year. In the event that the Borrower or Guarantor makes any change in
the accounting policies/principles used by such Person, Borrower shall give
prompt written notice thereof to Agent, which notice shall reasonably describe
such change and any potential impact on the calculation of any financial
covenant in this Agreement.


7.4        Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent:


(a)    within five (5) days of the filing of REIT's Form 10-K with the SEC, if
applicable, but in any event not later than one hundred twenty (120) days after
the end of each calendar year, copies of:
(i)the audited Consolidated balance sheet of REIT and its Subsidiaries at the
end of such year, and the related audited consolidated statements of income,
changes in capital and cash flows for such year, setting forth in comparative
form the figures for the previous fiscal year and all such statements to be in
reasonable detail, prepared in accordance with GAAP, together with a
certification by the chief financial officer or accounting officer of REIT that
the information contained in such financial statements fairly presents the
financial position of REIT and its Subsidiaries, and accompanied by an auditor's
report prepared without qualification as to the scope of the audit by a
nationally recognized accounting firm reasonably approved by Agent, and any
other information the Lenders may reasonably request to complete a financial
analysis of REIT and its Subsidiaries; and
(ii)the unaudited balance sheet of Borrower at the end of such year, and the
related unaudited statement of income for such year, setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, (but
not including footnotes required by GAAP) together with a certification by the
chief financial officer or accounting officer of REIT that the information
contained in such financial statements fairly presents the financial position of
Borrower on the date thereof, and any other information the Lenders may
reasonably request to complete a financial analysis of Borrower;
(b)    within five (5) days of the filing of REIT's Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each of the first three (3) calendar quarters of each year, copies of:
(i)the unaudited consolidated balance sheet of REIT and its Subsidiaries, as at
the end of such quarter, and the related unaudited consolidated statements of
income and cash flows for the portion of REIT's fiscal year then elapsed, all in
reasonable detail and prepared in accordance

39

--------------------------------------------------------------------------------




with GAAP, together with a certification by the chief financial officer or
accounting officer of REIT that the information contained in such financial
statements fairly presents the financial position of REIT and its Subsidiaries
on the date thereof (subject to year-end adjustments); and
(ii)the unaudited balance sheet of Borrower, as at the end of such quarter, and
the related unaudited statement of income for the portion of Borrower's fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, (but not including footnotes required by GAAP), together with a
certification by the chief financial officer or accounting officer of REIT that
the information contained in such financial statements fairly presents the
financial position of Borrower on the date thereof (subject to year-end
adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT in
the form of Exhibit B hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.8 and §9 and the other covenants described in such certificate and (if
applicable) setting forth reconciliations to reflect changes in GAAP since the
Balance Sheet Date. All income, expense and value associated with the Real
Estate or other Investments disposed of during any quarter will be eliminated
from calculations, where applicable. The Compliance Certificate shall be
accompanied by copies of the statements of Net Operating Income for such
calendar quarter for the Mortgaged Property, prepared on a basis consistent with
the statements furnished to the Agent prior to the date hereof and otherwise in
form and substance reasonably satisfactory to the Agent, together with a
certification by the chief financial officer or chief accounting officer of REIT
that the information contained in such statement fairly presents the Net
Operating Income of the Mortgaged Property for such periods;


(d)    simultaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities as of the date
of such financial statements involving amounts of $1,000,000.00 or more of
Guarantor and its Subsidiaries which are not reflected in such financial
statements or referred to in the notes thereto (including, without limitation,
all guaranties, endorsements and other contingent obligations in respect of the
indebtedness of others, and obligations to reimburse the issuer in respect of
any letters of credit);


(e)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a Rent Roll for the Mortgaged Property and
a summary thereof in form satisfactory to Agent as of the end of each calendar
quarter (including the fourth calendar quarter in each year), together with a
listing of each tenant that has taken occupancy of Mortgaged Property during
each calendar quarter (including the fourth calendar quarter in each year),
(ii) a statement of Net Operating Income for the Mortgaged Property in the form
of an operating statement for the Mortgaged Property for each such calendar
quarter and year to date (such statements to be in form reasonably satisfactory
to Agent), and (iii) a copy of each Lease or amendment to any Lease entered into
with respect to the Mortgaged Property during such calendar quarter (including
the fourth calendar quarter in each year), if not previously provided pursuant
to the terms hereof;


(f)    [Intentionally Omitted];


(g)    [Intentionally Omitted];


(h)    [Intentionally Omitted];


(i)    [Intentionally Omitted];



40

--------------------------------------------------------------------------------




(j)    [Intentionally Omitted];


(k)    not later than February 28th of each year, a budget for the Mortgaged
Property for the next calendar year; and


(l)    from time to time such other financial data and information in the
possession of Guarantor or Borrower (including without limitation auditors'
management letters, status of litigation or investigations against Borrower or
Guarantor and any settlement discussions relating thereto, property inspection
and environmental reports and information as to zoning and other legal and
regulatory changes affecting Borrower or Guarantor) as the Agent may reasonably
request.


Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent's receipt thereof. Upon
the request of Agent, Borrower and Guarantor shall deliver paper copies thereof
to Agent. Borrower and Guarantor authorize Agent and Arranger to disseminate any
such materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and Borrower and Guarantor release Agent and
the Lenders from any liability in connection therewith.


7.5        Notices.


(a)Defaults. Borrower and Guarantor will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which Guarantor or any of its Subsidiaries is a party or
obligor, whether as principal or surety, and such default would permit the
holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or have a Material Adverse Effect, Borrower shall forthwith give
written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.


(b)Environmental Events. Borrower will give notice to the Agent within five (5)
Business Days of becoming aware of (i) any potential or known Release, or threat
of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower
reports in writing or is reportable by Borrower in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case


involves (A) the Mortgaged Property, or (B)  the Agent's liens or security title
on the Collateral pursuant to the Security Documents.


(c)Notification of Claims Against Collateral. Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any material
setoff, claims (including, with

41

--------------------------------------------------------------------------------




respect to the Mortgaged Property, environmental claims), withholdings or other
defenses to which any of the Collateral, or the rights of the Agent or the
Lenders with respect to the Collateral, are subject.


(d)Notice of Litigation and Judgments. Borrower and Guarantor will give notice
to the Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting Borrower or Guarantor or any of its Subsidiaries or to
which Borrower or Guarantor or any of its Subsidiaries is or is to become a
party involving an uninsured claim against Borrower or Guarantor or any of its
Subsidiaries that could reasonably be expected to either cause a Default or have
a Material Adverse Effect and stating the nature and status of such litigation
or proceedings. Borrower and Guarantor will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against Borrower or Guarantor or any of its Subsidiaries in
an amount in excess of $10,000,000.00.


(e)[Intentionally Omitted.]


(f)ERISA. Borrower will give notice to the Agent within ten (10) Business Days
after Guarantor or any ERISA Affiliate (i) gives or is required to give notice
to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.


(g)Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.




7.6        Existence; Maintenance of Properties.


(a)    Borrower will preserve and keep in full force and effect its legal
existence in the jurisdiction of its incorporation or formation. Guarantor will
preserve and keep in full force and effect its legal existence in the
jurisdiction of its incorporation and formation. Borrower and Guarantor will
each preserve and keep in full force all of its rights and franchises, the
preservation of which is necessary to the conduct of its business. Borrower
shall cause REIT to at all times comply with all requirements and applicable
laws and regulations necessary to maintain REIT Status and to continue to
receive REIT Status. Borrower shall cause the common stock of REIT to at all
times be listed for trading and be traded on the New York Stock Exchange or
another national exchange approved by Agent, unless otherwise consented to by
the Required Lenders.


(b)    Borrower (i) will cause all of its properties used or useful in the
conduct of its business to be maintained and kept in good condition, repair and
working order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof in all cases in which the
failure so to do would have a material adverse effect on the condition of the
Mortgaged Property or would cause a Material Adverse Effect. Without limitation
of the obligations of Borrower under this Agreement with respect to the
maintenance of the Mortgaged Property, Borrower shall promptly and diligently
comply with the recommendations of the Environmental Engineer concerning the
maintenance, operation or upkeep of the Mortgaged Property

42

--------------------------------------------------------------------------------




contained in the building inspection and environmental reports delivered to the
Agent or otherwise obtained by Borrower with respect to the Mortgaged Property,
in each case, where the failure to so comply could reasonably be expected to
have a material adverse impact on the value or operations of or ability to use
the Mortgaged Property.


7.7        Insurance; Condemnation.


(a)    Borrower will, at its expense, procure and maintain for the benefit of
Borrower and the Agent, insurance policies issued by such insurance companies,
in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are reasonably acceptable to
the Agent, providing the following types of insurance covering the Mortgaged
Property:


(i)“Special Form” property insurance (including broad form earthquake (if the
Mortgaged Property is in a high earthquake hazard area as reasonably determined
by Agent); however, Agent acknowledges that, as of the Closing Date, the
Mortgaged Property is not located in such an area), coverage from loss or damage
arising from acts of terrorism (with such coverage reasonably satisfactory to
Agent), and comprehensive boiler and machinery coverages) on the Building and
the contents therein of Borrower in an amount not less than one hundred percent
(100%) of the full replacement cost of the Building and the contents therein of
Borrower or such other amount as the Agent may approve, with deductibles not to
exceed $10,000.00 (or $50,000.00 with respect to earthquake) for any one
occurrence, with a replacement cost coverage endorsement, an agreed amount
endorsement, and, if requested by the Agent, a contingent liability from
operation of building laws endorsement in such amounts as the Agent may require.
Full replacement cost as used herein means the cost of replacing the Building
(exclusive of the cost of excavations, foundations and footings below the lowest
basement floor) and the contents therein of Borrower without deduction for
physical depreciation thereof;


(ii)During the course of construction or repair of the Building, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause (i)
above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Mortgaged Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;


(iii)Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the broad form flood coverage required by clause (i) above is not available,
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;
(iv)Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Mortgaged Property for a twelve (12) month
period;


(v)Commercial general liability insurance against claims for personal injury (to
include, without limitation, bodily injury and personal and advertising injury)
and property damage liability, all on an occurrence basis, if commercially
available, with such coverages as the Agent

43

--------------------------------------------------------------------------------




may reasonably request (including, without limitation, contractual liability
coverage, completed operations coverage for a period of two (2) years following
completion of construction of any improvements on the Mortgaged Property, and
coverages equivalent to an ISO broad form endorsement), with a general aggregate
limit of not less than $2,000,000.00, a completed operations aggregate limit of
not less than $2,000,000.00, and a combined single “per occurrence” limit of not
less than (x) $1,000,000.00 for bodily injury and property damage and (y)
$10,000.00 for medical payments;


(vi)During the course of construction or repair of any improvements on the
Mortgaged Property, owner's contingent or protective liability insurance
covering claims not covered by or under the terms or provisions of the insurance
required by clause (v) above;
(vii)Employer's liability insurance with respect to Borrower's employees (or if
Borrower has no employees, with respect to the employees of the management
Company under the Management Agreement);
(viii)Umbrella liability insurance with limits of not less than $10,000,000.00
to be in excess of the limits of the insurance required by clauses (v), (vi) and
(vii) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (v), (vi) and (vii) above, with any excess
liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall be endorsed to provide defense coverage
obligations;
(ix)Workers' compensation insurance for all employees of Borrower engaged on or
with respect to the Mortgaged Property with limits as required by applicable law
(or if Borrower has no employees, for all employees of the management company
under the Management Agreement); and
(x)Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Mortgaged Property.


Borrower shall pay all premiums on insurance policies. The insurance policies
with respect to Mortgaged Property provided for in clauses (v), (vi) and (viii)
above shall name the Agent and each Lender as an additional insured and shall
contain a cross liability/severability endorsement. The insurance policies
provided for in clauses (i), (ii), (iii) and (iv) above shall name the Agent as
mortgagee and loss payee, shall be first payable in case of loss to the Agent,
and shall contain mortgage clauses and lender's loss payable endorsements in
form and substance reasonably acceptable to the Agent. Borrower shall deliver
certificates evidencing such insurance, and upon request of Agent, duplicate
originals or certified copies of all such policies to the Agent. At least thirty
(30) days prior to the expiration date of the policies, Borrower shall deliver
to the Agent evidence of continued coverage, including a certificate of
insurance, as may be satisfactory to the Agent; provided, however, if Borrower
is continuing insurance renewal negotiations at such date, then Borrower shall
inform Agent in writing of the status of such insurance renewal negotiations and
any anticipated or potential material changes in coverages, deductibles or
limits at least thirty (30) days prior to the expiration date of such policies,
and shall in any event provide evidence of extension, renewal or replacement
prior to the expiration date of the current policies.
.
(b)    All policies of insurance required by this Agreement shall contain
clauses or endorsements to the effect that (i) no act or omission of Borrower or
Guarantor or any of its Subsidiaries or anyone acting for Borrower or Guarantor
or any of its Subsidiaries (including, without limitation, any representations
made in the procurement of such insurance), which might otherwise result in a
forfeiture of such insurance or any part thereof, no occupancy or use of the
Mortgaged Property for purposes more hazardous than permitted by the terms of
the policy, and no foreclosure or any other change in title to the

44

--------------------------------------------------------------------------------




Mortgaged Property or any part thereof, shall affect the validity or
enforceability of such insurance insofar as the Agent is concerned, (ii) the
insurer waives any right of set off, counterclaim, subrogation, or any deduction
in respect of any liability of Borrower or Guarantor or any of its Subsidiaries
and the Agent, (iii) such insurance is primary and without right of contribution
from any other insurance which may be available, (iv) such policies shall not be
modified, canceled or terminated prior to the scheduled expiration date thereof
without the insurer thereunder giving at least thirty (30) days prior written
notice (ten (10) days in the case of non-payment of premiums) to the Agent by
certified or registered mail, and (v) that the Agent or the Lenders shall not be
liable for any premiums thereon or subject to any assessments thereunder, and
shall in all events be in amounts sufficient to avoid any coinsurance liability.


(c)    The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of
Borrower, Guarantor and its Subsidiaries and other Persons not included in the
Mortgaged Property, provided that such blanket policy or policies comply with
all of the terms and provisions of this §7.7 and contain endorsements or clauses
assuring that any claim recovery will not be less than that which a separate
policy would provide, including, without limitation, a priority claim provision
with respect to property insurance and an aggregate limits of insurance
endorsement in the case of liability insurance.


(c)    All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the State where the policy is issued and
also in the State where the Mortgaged Property is located and having a rating in
Best's Key Rating Guide of at least “A” and a financial size category of at
least “X.”


(d)    Borrower shall not carry separate insurance, concurrent in kind or form
or contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.


(e)    In the event of any loss or damage to or Taking or threatened Taking of
the Mortgaged Property, Borrower shall give prompt written notice to the
insurance carrier, as applicable, and the Agent. Borrower hereby irrevocably
authorizes and empowers the Agent, at the Agent's option and in the Agent's sole
discretion or at the request of the Required Lenders in their sole discretion,
as its attorney in fact, to make proof of such loss, to adjust and compromise
any claim under insurance policies or with respect to a Taking, to appear in and
prosecute any action arising from such insurance policies or with respect to a
Taking, to collect and receive Insurance Proceeds and Condemnation Proceeds, and
to deduct therefrom the Agent's reasonable expenses incurred in the collection
of such Insurance Proceeds and Condemnation Proceeds; provided, however, that so
long as no Default or Event of Default has occurred and is continuing and so
long as Borrower shall in good faith diligently pursue such claim or such
Taking, Borrower may make proof of loss and appear in any proceedings or
negotiations with respect to the adjustment of such claim, except that Borrower
may not settle, adjust or compromise any such claim without the prior written
consent of the Agent, which consent shall not be unreasonably withheld or
delayed; provided, further, that Borrower may make proof of loss and adjust and
compromise any claim under casualty insurance policies or Taking which is in an
amount less than $18,500,000.00 so long as no Default or Event of Default has
occurred and is continuing and so long as Borrower shall in good faith
diligently pursue such claim. Subject to the Borrower's rights pursuant to
§7.7(g) below in the case of claims in respect of loss, damage or a Taking in
respect of the Mortgaged Property resulting in proceeds in excess of $18,500,000
(a “Material Loss”) or pursuant to §7.7(h) in respect of loss, damage or a
Taking which is not a Material Loss, Borrower further authorizes the Agent, at
the Agent's option, to (i) apply the balance of such Insurance Proceeds and
Condemnation Proceeds to the payment of the Obligations whether or not then due,
or (ii) if the Agent shall require the reconstruction or repair of the Mortgaged
Property, to hold the balance of such proceeds as trustee to be used to pay
taxes,

45

--------------------------------------------------------------------------------




charges, sewer use fees, water rates and assessments which may be imposed on the
Mortgaged Property and the Obligations as they become due during the course of
reconstruction or repair of the Mortgaged Property and to reimburse Borrower, in
accordance with such terms and conditions as the Agent may prescribe, for the
costs of reconstruction or repair of the Mortgaged Property, and upon completion
of such reconstruction or repair to apply any excess to the payment of the
Obligations.


(g)    Notwithstanding the foregoing or anything to the contrary contained in
the Mortgage, the Agent shall make net Insurance Proceeds and Condemnation
Proceeds in connection with a Material Loss available to Borrower to reconstruct
and repair the Mortgaged Property promptly upon receipt thereof, in accordance
with reasonable and customary conditions as the Agent may require for the
disbursement of the proceeds, and each of the following additional conditions
shall be satisfied: (i) in the case of casualty or other damage in connection
with a Material Loss (except as a result of a Taking) the cost of such
reconstruction or repair is estimated by the Agent not to exceed fifty percent
(50%) of the replacement cost of the damaged Building (as reasonably estimated
by the Agent), (ii) no Default or Event of Default shall have occurred and be
continuing, (iii)  Borrower shall have provided to the Agent additional cash
security in an amount equal to the amount reasonably estimated by the Agent to
be the amount in excess of such proceeds which will be required to complete such
repair or restoration, (iv) the Agent shall have approved the plans and
specifications, construction budget, construction contracts, and construction
schedule for such repair or restoration and reasonably determined that the
repaired or restored Mortgaged Property will provide the Agent with adequate
security for the Obligations (provided that the Agent shall not disapprove such
plans and specifications if the Building is to be restored to substantially its
condition or value and functionality immediately prior to such Material Loss),
(v)  Borrower shall have delivered to the Agent written agreements binding upon
all of the tenants or other parties having present or future rights to
possession of any portion of the Mortgaged Property or having any right to
require repair, restoration or completion of the Mortgaged Property or any
portion thereof, agreeing upon a date for delivery of possession of the
Mortgaged Property or their respective portions thereof, to permit time which is
sufficient in the judgment of the Agent for such repair or restoration and
approving the plans and specifications for such repair or restoration, or other
evidence reasonably satisfactory to the Agent that none of such tenants or other
parties may terminate their Leases as a result of such casualty or Taking or as
a result of having a right to approve the plans and specifications for such
repair or restoration, (vi) the Agent shall receive evidence reasonably
satisfactory to it that any such restoration, repair or rebuilding complies in
all material respects with any and all applicable state, federal and local laws,
ordinances and regulations, including without limitation, zoning laws,
ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been or will be issued in a manner so as not to
materially impede the progress of restoration, (vii) the Agent shall receive
evidence reasonably satisfactory to it that the insurer under such policies of
fire or other casualty insurance does not assert any defense to payment under
such policies against Borrower or the Agent and, (viii) the Agent shall receive
evidence reasonably satisfactory to it that once the Mortgaged Property has been
reconstructed or repaired, and each of the other conditions set forth in this
clause (g) have been satisfied, the Borrower will be in compliance, on a pro
forma basis, with the applicable Debt Service Coverage Ratio (after giving
effect to any adjustment of rent and any rent loss insurance proceeds received
by Borrower). Any excess Insurance Proceeds shall be paid to the Borrower unless
an Event of Default shall have occurred and be continuing, in which case such
Insurance Proceeds shall be paid to the Agent to be applied to the payment of
the Obligations, unless by the terms of the applicable insurance policy the
excess proceeds are required to be returned to such insurer, in which case such
excess proceeds shall be paid to such insurer. Any excess Condemnation Proceeds
shall be paid to the Borrower unless an Event of Default shall have occurred and
be continuing, in which case such Condemnation Proceeds shall be applied to the
payment of the Obligations.


(h)    In the event of any loss or damage to or Taking of the Mortgaged Property
which is not a Material Loss, the Borrower shall promptly, diligently and
continuously reconstruct and repair the

46

--------------------------------------------------------------------------------




Mortgaged Property and pay all costs thereof, provided that each of the
following conditions shall be satisfied: (i) upon completion, the Building shall
be restored to substantially its condition or value and functionality
immediately, prior to such damage, and (ii) the Borrower shall perform such
restoration, repair or rebuilding in compliance in all material respects with
any and all applicable state, federal and local laws, ordinances and
regulations, including without limitation, zoning laws, ordinances and
regulations, and obtain all required permits, licenses and approvals in a manner
so as not to materially impede the progress of restoration. Any excess Insurance
Proceeds shall be paid to the Borrower unless an Event of Default shall have
occurred and be continuing, in which case such Insurance Proceeds shall be paid
to the Agent to be applied to the payment of the Obligations, unless by the
terms of the applicable insurance policy the excess proceeds are required to be
returned to such insurer, in which case such excess proceeds shall be paid to
such insurer. Any excess Condemnation Proceeds shall be paid to the Borrower
unless an Event of Default shall have occurred and be continuing, in which case
such Condemnation Proceeds shall be applied to the payment of the Obligations.
In the event Borrower shall fail or be unable to comply with the terms of this
§7.7(h), Borrower shall upon demand pay to Agent the Insurance Proceeds or
Condemnation Proceeds, as applicable, to be applied to the payment of the
Obligations.


(i)    In no event shall the provisions of §7.7(g) or (h) be construed to (i)
extend the Maturity Date or to limit in any way any right or remedy of the Agent
upon the occurrence of an Event of Default hereunder. If the Mortgaged Property
is sold while any of the Obligations remain outstanding, or the Mortgaged
Property is acquired by the Agent, all right, title and interest of Borrower in
and to any insurance policies and unearned premiums thereon and in and to the
proceeds thereof resulting from loss or damage to the Mortgaged Property prior
to the sale or acquisition shall pass to the Agent or any other successor in
interest to Borrower or purchaser of the Mortgaged Property, or (ii) limit the
rights of Borrower to repair or restore the Mortgaged Property with proceeds
other than Insurance Proceeds or Condemnation Proceeds. Notwithstanding anything
to the contrary set forth herein, in the event that Borrower expends its own
funds to effect any reconstruction or repair of the Mortgaged Property prior to
the receipt of Insurance Proceeds or Condemnation Proceeds, the Borrower shall
be entitled to reimbursement for such expenditures from the related Insurance
Proceeds or Condemnation Proceeds at the time that such proceeds are paid
subject to the terms of §7.7(g) and (h), and the provisions of this §7.7 shall
govern the expenditure of the balance of any remaining proceeds.


7.8        Taxes; Liens. Borrower and Guarantor will duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and other governmental charges imposed upon them or upon the
Mortgaged Property, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Collateral or other property of
Borrower or Guarantor, provided that any such tax, assessment, charge or levy or
claim need not be paid if (a) the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, (b) neither such property nor
any portion thereof or interest therein would be in any danger of sale,
forfeiture or loss by reason of such proceeding and (c) Guarantor or Borrower
shall have set aside on its books adequate reserves in accordance with GAAP; and
provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, Borrower or
Guarantor or any such Subsidiary either (i) will provide a bond issued by a
surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy. If Borrower or Guarantor or any such Subsidiary
fails to commence such contest or, having commenced to contest the same, shall
thereafter fail to prosecute such contest in good faith or with due diligence,
or, upon adverse conclusion of any such contest, shall fail to pay such tax,
assessment or charge, Agent may, at its election (but shall not be required to),
pay and discharge any such tax, assessment or charge, and any interest or
penalty thereon, and

47

--------------------------------------------------------------------------------




any amounts so expended by Agent shall be deemed to constitute disbursements of
the Loan proceeds hereunder (even if the total amount of disbursements would
exceed the face amount of the Notes). If requested by the Agent, Borrower shall
furnish to Agent evidence that taxes (other than taxes being contested in
accordance with the terms hereof) are paid at least five (5) days prior to the
last date for payment of such taxes and before imposition of any penalty or
accrual of interest. Upon Agent's written request, Borrower shall provide
evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Mortgaged Property.


7.9        Inspection of Properties and Books. Guarantor and Borrower will
permit the Agent and the Lenders, at Guarantor's or Borrower's expense, as
applicable, and upon reasonable prior notice, to visit and inspect any of its
properties of the Borrower (subject to the rights of tenants under their
Leases), to examine the books of account of Guarantor and its Subsidiaries (and
to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of Guarantor and its Subsidiaries with, and to be advised
as to the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, Borrower and Guarantor shall not be required to pay
for more than one such visit and inspection in any twelve (12) month period. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of Guarantor and its Subsidiaries.


7.10    Compliance with Laws, Contracts, Licenses, and Permits. Borrower and
Guarantor will comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) could
not reasonably be expected to have a Material Adverse Effect (provided that
nothing herein shall limit the provisions of §8.6). If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that Borrower or
Guarantor may fulfill any of its obligations hereunder, Borrower or Guarantor
will immediately take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof. Borrower and Guarantor shall develop and
implement such programs, policies and procedures as are necessary to comply with
the Patriot Act and shall promptly advise Agent in writing in the event that
Borrower or Guarantor shall determine that any investors in Borrower or
Guarantor are in violation of such act.


7.11        Further Assurances. Borrower and Guarantor will cooperate with the
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.


7.12        Management. Borrower shall not enter into any new Management
Agreement for the Mortgaged Property without the prior written consent of the
Agent (which shall not be unreasonably withheld or delayed). No Management
Agreement shall be modified in any material respect or terminated without
Agent's prior written approval, such approval not to be unreasonably withheld.
Agent may condition any approval of a new manager upon the execution and
delivery to Agent of collateral assignment of such Management Agreement to Agent
and a subordination of the manager's rights thereunder to the rights of the

48

--------------------------------------------------------------------------------




Agent and the Lenders under the Loan Documents. The Management Agreement
described on Schedule 6.23 hereto relating to the Mortgaged Property is approved
by Agent.


7.13    Leases of the Mortgaged Property. Borrower will give notice to the Agent
of any proposed new Lease at the Mortgaged Property for the lease of space
therein and shall provide to the Agent a copy of the proposed Lease and any and
all agreements or documents related thereto, current financial information for
the proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request. Borrower will not lease all or
any portion of the Mortgaged Property or amend, supplement or otherwise modify,
terminate or cancel, or accept the surrender of, or consent to the assignment or
subletting of, or grant any concessions to or waive the performance of any
obligations of any tenant, lessee or licensee under, any now existing or future
Lease at the Mortgaged Property without the prior written consent of the
Required Lenders, not to be unreasonably withheld, conditioned or delayed;
provided, however, that any such Lease may be amended without the prior written
consent of the Required Lenders so long as such amendment does not (i) reduce
the rent or additional rent under such Lease or otherwise materially reduce the
financial obligations of a tenant under such Lease in a manner adverse to
Borrower, (ii) shorten the term of such Lease to a date that is earlier than one
(1) year after the Maturity Date, or (iii) grant any concession, incentive or
setoff that will materially reduce Borrower's projected net cash flow under such
Lease. Borrower shall promptly deliver to Agent a copy of any amendment to a
Lease. It is understood and agreed that if a tenant's Lease permits the tenant
to assign its Lease, sublease any portion of the premises leased thereunder or
enter into license agreements without the prior written consent of Borrower,
then any such action taken by such tenant shall not violate the provisions of
this §7.13. If Borrower submits to the Required Lenders a written request for
approval with respect to a proposed Lease and the Required Lenders fail to
approve or disapprove any such action within ten (10) days after the Required
Lenders receive from Borrower such request together with a copy of the final
version of such proposed Lease, such action shall be deemed approved, provided
that the Required Lenders will only be deemed to have given such approval if,
and only if, such request includes all of the supporting documentation
reasonably necessary for the Required Lenders to make a decision regarding such
request, as determined by the Required Lenders, and includes the following in
all capital, bolded, block letters on the first page thereof:


“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) DAYS OF RECEIPT.
FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
7.14        Business Operations. Borrower shall not engage in any business other
than the ownership, operation and management of the Mortgaged Property.
Guarantor will not, and Guarantor will not permit any of its Subsidiaries to,
directly or indirectly, engage in any line of business other than the ownership,
operation, management and development of Data Center Properties or businesses
incidental thereto.


7.15        Registered Servicemark. Without prior written notice to the Agent,
the Mortgaged Property shall not be owned or operated by Borrower under any
registered or protected trademark, tradename, servicemark or logo. In the event
the Mortgaged Property shall be owned or operated under any registered or
protected tradename, trademark, servicemark or logo, Borrower shall enter into
an agreement with Agent, in form and substance satisfactory to Agent, granting
to Agent, any successful bidder at a foreclosure sale of the Mortgaged Property
and any subsequent transferee the right and/or license to continue operating the
Mortgaged Property under such tradename, trademark, servicemark or logo.


7.16        Ownership of Real Estate. Without the prior written consent of
Agent, all Real Estate and all interests (whether direct or indirect) of
Guarantor or REIT in any real estate assets now owned

49

--------------------------------------------------------------------------------




or leased or acquired or leased after the date hereof shall be owned or leased
directly by Guarantor or a Wholly Owned Subsidiary of Guarantor; provided,
however that Guarantor shall be permitted to own or lease interests in Real
Estate through non-Wholly Owned Subsidiaries and Unconsolidated Affiliates and
may dispose of such interests as permitted by §8.8.


7.17        Distributions of Income to Borrower. Guarantor shall cause all of
its Subsidiaries other than Borrower (subject to the terms of any loan documents
under which such Subsidiary is the borrower) to promptly distribute to Guarantor
(but not less frequently than once each calendar quarter, unless otherwise
approved by the Agent), whether in the form of dividends, distributions or
otherwise, all profits, proceeds or other income relating to or arising from its
Subsidiaries' use, operation, financing, refinancing, sale or other disposition
of their respective assets and properties after (a) the payment by each
Subsidiary of its debt service, operating expenses, capital improvements and
leasing commissions for such quarter, (b) the establishment of reasonable
reserves for the payment of operating expenses not paid on at least a quarterly
basis and capital improvements and tenant improvements to be made to such
Subsidiary's assets and properties approved by such Subsidiary in the course of
its business consistent with its past practices, (c) with respect to
Subsidiaries not organized under the laws of a political subdivision of the
United States, retention of such funds as are necessary to comply with
applicable legal restrictions, to preserve tax status, or otherwise to address
currency exchange or other operating business issues as reasonably determined by
the Board of REIT, and (d) with respect to any Taxable REIT Subsidiary,
retention of such funds as Guarantor may reasonably determine to the extent that
such distribution could either (i) increase the amount required to be
distributed to the REIT's shareholders for the REIT to either (A) maintain its
status as a real estate investment trust under the Code, or (B) reduce the tax
liability of the REIT, or (ii) affect the REIT's ability to satisfy the income
tests in Section 856(c) of the Code.


7.18        Ownership Restrictions. Borrower and Guarantor covenant and agree
that REIT will at all times own not less than fifty percent (50%) of the
economic, voting and beneficial interest in Guarantor and shall be the sole
general partner of Guarantor.


7.19        Plan Assets. Borrower will do, or cause to be done, all things
necessary to ensure that the Mortgaged Property will not be deemed to be Plan
Assets at any time.


7.20        [Intentionally Omitted.]


7.21        Single Purpose Entity Requirements. Borrower hereby represents,
warrants and covenants as follows:
(a)Obligation to be a Single Purpose Entity.
(i)Borrower has been a Single Purpose Entity at all times commencing on the date
of this Agreement and will continue to be a Single Purpose Entity at all times
until the Loans have been paid in full.
(ii)[Intentionally Omitted.]


(iii)The “single purpose entity” provisions included in the organizational
documents of Borrower shall not, without Agent's prior written consent, be
amended, rescinded or otherwise revoked until the Loans have been paid in full.


(iv)[Intentionally Omitted.]

50

--------------------------------------------------------------------------------




(b)Definition of Single Purpose Entity.


(i)Borrower Criteria. With respect to Borrower, a “Single Purpose Entity” means
a corporation, limited partnership or limited liability company which, at all
times since the date of this Agreement and thereafter until the Loans have been
paid in full:


(A)shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto;


(B)shall not acquire or own any assets other than the Mortgaged Property and
such incidental personal property as may be necessary or desirable for the
operation of the Mortgaged Property;
(C)[Intentionally Omitted];


(D)[Intentionally Omitted];


(E)[Intentionally Omitted];


(F)shall preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization;


(G)shall not merge or consolidate with any other Person;


(H)shall not (i) take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; (ii) sell, transfer or otherwise dispose of all or
substantially all of its assets (other than leasing in the ordinary course of
business in accordance with this Agreement); to change its legal structure;
(iii) transfer or permit the direct or indirect transfer of any partnership,
membership or other equity interests, as applicable; (iv) except to Guarantor,
issue additional partnership, membership or other equity interests, as
applicable; or (v) seek to accomplish any of the foregoing;


(I)shall not, without the unanimous written consent of all Borrower's partners,
members, or shareholders, as applicable: (1) file or consent to the filing of
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute; (2)
seek or consent to the appointment of a receiver, liquidator or any similar
official; or (3) make an assignment for the benefit of creditors;


(J)shall not amend or restate its organizational documents if such change would
adversely impact the requirements set forth in this §7.21;


(K)notwithstanding anything in this Agreement or any other Loan Document to the
contrary, shall not own any subsidiary or make any investment in, any other
Person;


(L)except for the participation of Borrower in the consolidated management of
cash balances with the Guarantor, shall not commingle its assets with the assets
of any other Person;
(M)shall not, incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than the
Obligations and customary unsecured trade payables incurred in the ordinary
course of owning and operating the Mortgaged Property and not evidenced by a
promissory note;

51

--------------------------------------------------------------------------------




(N)shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person (it being understood that the inclusion of the
Borrower in the consolidated financial statements of its parent companies shall
not violate this clause (N));


(O)shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate of Borrower, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties;


(P)shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;


(Q)shall not assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;


(R)shall not make any loans or advances to any other Person (other than, for the
avoidance of doubt, any amounts owed by Guarantor to Borrower as a result of
Borrower remitting payments to Guarantor for shared expenses in excess of the
amounts actually owed by Borrower, which excess is credited against such
expenses owed by Borrower in future periods);


(S)shall file its own tax returns separate from those of any other Person unless
it is a tax disregarded entity not required to file tax returns under applicable
law;


(T)shall hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name and shall
correct any known misunderstanding regarding its separate identity;


(U)[Intentionally Omitted.]


(V)shall allocate shared expenses (including, without limitation, shared office
space) and to use separate invoices and checks;


(W)shall pay (or cause the property manager to pay on behalf of Borrower from
Borrower's funds) its own liabilities (including, without limitation, salaries
of its own employees) from its own funds; and


(X)shall not acquire obligations or securities of its partners, members or
shareholders, as applicable.


(ii)[Intentionally Omitted.]


7.22        [Intentionally Omitted.]


7.23        REIT Covenants. Borrower shall cause REIT to comply with the
following covenants:
(a)REIT will have as its sole business purpose owning ownership interests of
Guarantor, performing duties as the general partner of the Guarantor and making
equity investments in Guarantor,

52

--------------------------------------------------------------------------------




and shall not engage in any business other than those described in this §7.23(a)
and activities incidental thereto. For clarity, nothing in this §7.23 shall be
construed to prevent REIT from maintaining reasonable cash balances;


(b)[Intentionally Omitted];


(c)[Intentionally Omitted];


(d)The REIT shall not dissolve, liquidate or otherwise wind‑up its business,
affairs or assets.


8.    NEGATIVE COVENANTS.
Borrower and Guarantor covenant and agree that, so long as any Loan or Note is
outstanding:
8.1        Restrictions on Indebtedness. Borrower will not create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:


(a)Indebtedness to the Lenders arising under any of the Loan Documents;


(b)subject to §7.21, current liabilities of Borrower incurred in the ordinary
course of business but not incurred through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;


(c)Indebtedness in respect of taxes, assessments, governmental charges or levies
and claims for labor, materials and supplies to the extent that payment therefor
shall not at the time be required to be made in accordance with the provisions
of §7.8;


(d)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;


(e)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and


(f)Indebtedness of Borrower under a Derivative Contract entered into with a
Lender or an Affiliate of a Lender to hedge its interest rate risk with respect
to the Obligations.


8.2        Restrictions on Liens, Etc. Borrower will not (a) create or incur or
suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, charge, restriction or other security interest of
any kind upon any of its property or assets of any character whether now owned
or hereafter acquired, or upon the income or profits therefrom; (b) transfer any
of its property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (e) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse (collectively,

53

--------------------------------------------------------------------------------




“Liens”); provided that notwithstanding anything to the contrary contained
herein, Borrower may create or incur or suffer to be created or incurred or to
exist:


(i)(A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than (I) the Collateral and (II) any direct or indirect interest in Borrower in
respect of judgments permitted by §8.1(d);


(ii)Deposits or pledges made in connection with, or to secure payment of,
workers' compensation, unemployment insurance, old age pensions or other social
security obligations;


(iii)Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations; and


(iv)Liens and encumbrances on the Mortgaged Property permitted under the terms
of the Mortgage relating thereto.


8.3        Restrictions on Investments. Borrower will not make or permit to
exist or to remain outstanding any Investment except Investments in:


(a)Cash Equivalents; and


(b)Investments (i) in equipment which will be incorporated into the Mortgaged
Property, (ii) with utility companies to bring critical power to the Mortgaged
Property, and (iii) with fiber optic companies to bring fiber optics to the
Mortgaged Property.


8.4        Merger, Consolidation. Borrower and Guarantor will not, and will not
permit REIT to, and Guarantor will not permit any of its Subsidiaries to, become
a party to any dissolution, liquidation, disposition of all or substantially all
of its assets or business, merger, reorganization, consolidation or other
business combination or agree to effect any asset acquisition, stock acquisition
or other acquisition individually or in a series of transactions which may have
a similar effect as any of the foregoing, except for (i) the merger or
consolidation of one or more of the Subsidiaries of Guarantor (other than
Borrower) with and into Guarantor (it being understood and agreed that in any
such event Guarantor will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries (other than Borrower) of Guarantor,
(iii) any dissolution of a Subsidiary of Guarantor (other than Borrower) that
owns no assets, (iv) dispositions permitted by §8.8, and (v) a merger of a
Person (other than the Borrower) with the Guarantor (so long as the Guarantor is
the surviving entity) or a Subsidiary of the Guarantor (other than Borrower), so
long as (A) in the case of a merger with a Subsidiary of Guarantor organized
under the laws of a political subdivision of the United States, such Person was
organized under the laws of the United States of America or one of its states;
(B) the surviving Person is controlled by the Guarantor; (C) the Guarantor shall
have given the Agent at least ten (10) Business Days' prior written notice of
such merger; (D) such merger is completed as a result of negotiations with the
approval of the board of directors or similar body of such Person and is not a
so called “hostile takeover”; (E) following such merger, the Guarantor and its
Subsidiaries will continue to be engaged solely in the businesses permitted by
§7.14; and (F) such merger, together with all other mergers permitted by this
§8.4(v) and consummated in the same fiscal year as such merger, shall not
increase the Gross Asset Value by more than fifty percent (50%) of the Gross
Asset Value as of the end of the previous

54

--------------------------------------------------------------------------------




fiscal year; provided that no such merger or consolidation shall be permitted in
the event that a Default or Event of Default exists immediately before or would
exist after giving effect thereto.


8.5        Sale and Leaseback. Borrower and Guarantor will not, and Guarantor
will not permit any of its Subsidiaries, to enter into any arrangement, directly
or indirectly, whereby Guarantor or any such Subsidiary shall sell or transfer
any Real Estate owned by it in order that then or thereafter Borrower, Guarantor
or any such Subsidiary shall lease back such Real Estate without the prior
written consent of Agent, such consent not to be unreasonably withheld.


8.6        Compliance with Environmental Laws. Borrower will not, and will not
permit any other Person to, do any of the following: (a) use the Mortgaged
Property or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances, except for quantities of Hazardous
Substances used in the ordinary course of operating large-scale data centers and
in material compliance with all applicable Environmental Laws, (b) cause or
permit to be located on the Mortgaged Property any underground tank or other
underground storage receptacle for Hazardous Substances except in full
compliance with Environmental Laws, (c) generate any Hazardous Substances on the
Mortgaged Property except in full compliance with Environmental Laws,
(d) conduct any activity at the Mortgaged Property or use the Mortgaged Property
in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Mortgaged Property or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, in each case, where any such use, generation,
conduct or other activity has not had and could not reasonably be expected, when
taken with other matters covered by §6.20 and this §8.6, to result in liability,
clean-up, remediation, containment, correction or other costs to Borrower
individually or in the aggregate in excess of $1,000,000.00 or materially
adversely affect the operation of or ability to use such property; provided,
that such estimated liability or other costs shall be promptly reported to the
Agent and Borrower shall diligently and continuously pursue corrective, remedial
and other actions to the Mortgaged Property into compliance with Environmental
Laws and to eliminate such liability.


Borrower shall:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on the Mortgaged Property in violation of
applicable Environmental Laws; and


(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Mortgaged Property (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of the Mortgaged Property by
Borrower), Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Mortgaged Property in full compliance with all applicable Environmental Laws;
provided, that Borrower shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage any event of noncompliance to the satisfaction of the Agent
and no action shall have been commenced by any enforcement agency. The Agent may
engage its own Environmental Engineer to review the environmental assessments
and the compliance with the covenants contained herein.

55

--------------------------------------------------------------------------------




At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of the Mortgaged Property prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to the Mortgaged Property and (ii) whether the use
and operation of the Mortgaged Property complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which otherwise may expose such Person to liability may have occurred, relating
to the Mortgaged Property, or that the Mortgaged Property is not in compliance
with Environmental Laws to the extent required by the Loan Documents, Borrower
shall promptly upon the request of Agent obtain and deliver to Agent such
environmental assessments of the Mortgaged Property prepared by an Environmental
Engineer as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to the Mortgaged Property and (ii) whether the use and operation
of the Mortgaged Property comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of the Mortgaged Property including, without limitation, any
and all storage areas, storage tanks, drains, dry wells and leaching areas, and
the taking of soil samples, as well as such other investigations or analyses as
are reasonably necessary or appropriate for a complete determination of the
compliance of the Mortgaged Property and the use and operation thereof with all
applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of Borrower.


8.7        Distributions. In the event Borrower has made payment of all amounts
due under the Loan Documents and has paid all expenses of the Mortgaged Property
(all of the foregoing, to the extent due and owing, collectively, the “Property
Obligations”), Borrower shall each month be permitted to make Distributions so
long as no Default or Event of Default exists or would arise as a result
thereof. Notwithstanding anything herein to the contrary, (a) upon the
occurrence of an Event of Default, or if an Event of Default would arise as a
result thereof, then no such Distributions by Borrower shall be made until
Borrower has made payment of all amounts due under the Loan Documents and has
paid all other Property Obligations, and thereafter such Distribution shall only
be made at such time as REIT makes its quarterly distributions and shall only be
in an amount equal to the amount that would need to be distributed by Borrower
to Guarantor such that, assuming a Distribution of such amount by Guarantor to
REIT, REIT shall have received a distribution of Borrower's allocable share of
the minimum amount of taxable income (after giving effect to all credits,
deductions and other reductions to income) that REIT would be required under
§857(a) of the Code to distribute to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
Guarantor containing calculations in detail reasonably satisfactory in form and
substance to the Agent.


8.8        Asset Sales. Guarantor will not, and will not permit its Subsidiaries
to, sell, transfer or otherwise dispose of any material asset to a Person that
is not a Wholly Owned Subsidiary other than pursuant to a bona fide arm's length
transaction or, with respect to transactions subject to §8.13, as permitted by
§8.13. Neither Guarantor nor any Subsidiary thereof shall sell, transfer or
otherwise dispose of any Real Estate in one transaction or a series of
transactions during any four (4) consecutive fiscal quarters in excess of an
amount equal to thirty-five percent (35%) of Gross Asset Value, except (i) as
the result of a condemnation or casualty and (ii) for the granting of Permitted
Liens. For the purpose of calculating the 35% threshold in the preceding
sentence, in the event of any sale, transfer or other disposition of any Real
Estate by Guarantor or any Subsidiary to any Person which is not a Wholly Owned
Subsidiary of Guarantor, only the portion of the Real Estate in which Guarantor
or the transferring Subsidiary does not retain an interest shall be counted

56

--------------------------------------------------------------------------------




toward such threshold. A transfer from Guarantor to a Wholly Owned Subsidiary of
Guarantor or among Wholly Owned Subsidiaries of Guarantor shall not count
against the thirty‑five percent (35%) limit.


8.9    [Intentionally Omitted.]


8.10    Restriction on Prepayment of Indebtedness. Guarantor will not, and will
not permit its Subsidiaries to, (a) prepay, redeem, defease, purchase or
otherwise retire the principal amount, in whole or in part, of any Indebtedness
other than the Obligations after the occurrence and during the continuance of
any Event of Default; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1 and proceeds
described in the following clause (y); (y) the prepayment, redemption,
defeasance or other retirement of the principal of Indebtedness secured by Real
Estate which is satisfied solely from the proceeds of a sale or other
disposition of the Real Estate securing such Indebtedness; and (z) the
prepayment or retirement of the Indebtedness due under the Fox Credit Agreement
from the proceeds of the sale of the applicable Real Estate or the refinance of
such Indebtedness; and (b) after the occurrence and during the continuance of an
Event of Default, modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date of such Indebtedness.


8.11    Zoning and Contract Changes and Compliance. Borrower shall not initiate
or consent to any zoning reclassification of the Mortgaged Property or seek any
variance under any existing zoning ordinance or use or permit the use of the
Mortgaged Property in any manner that could reasonably be expected to result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation. Borrower shall not initiate any
change in any laws, requirements of governmental authorities or obligations
created by agreements recorded in a public record and Leases which now or
hereafter could reasonably be expected to materially adversely affect the
ownership, occupancy, use or operation of the Mortgaged Property.


8.12    Derivatives Contracts. Borrower shall not contract, create, incur,
assume or suffer to exist any Derivatives Contracts, except as permitted in
§8.1(f).


8.13    Transactions with Affiliates. Guarantor shall not, and shall not permit
any of its Subsidiaries to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (but not including any Wholly Owned
Subsidiary of Guarantor), except (i) transactions set forth on Schedule 6.15
attached hereto, (ii) transactions pursuant to the reasonable requirements of
the business of such Person and upon fair and reasonable terms which are
substantially no less favorable to such Person than would be obtained in a
comparable arm's length transaction with a Person that is not an Affiliate
(which, in connection with any transaction with a non-Wholly Owned Subsidiary,
may take into account any enhancement to the value of the equity owned by a
Wholly Owned Subsidiary of Guarantor as a result of the transaction), and (iii)
Distributions permitted pursuant to §8.7.


8.14    Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, Guarantor will not create or incur or suffer to be created or incurred
any Lien on any of its direct or indirect legal, equitable or beneficial
interest in Borrower, including, without limitation, any Distributions or rights
to Distributions on account thereof.


8.15    [Intentionally Omitted.]

57

--------------------------------------------------------------------------------






8.16    Management Fees.


(a)Borrower shall not pay, and shall not permit to be paid, any management fees
or other payments under any Management Agreement for the Mortgaged Property to
Borrower or any other manager that is an Affiliate of Borrower in the event that
a Default or Event of Default shall have occurred and be continuing.


(b)Borrower shall not pay to Borrower or any other Affiliate of Borrower any
asset management fee under the organizational agreements of such Borrower in the
event that a Default or Event of Default shall have occurred and be continuing.


9.        FINANCIAL COVENANTS.


Borrower and Guarantor covenant and agree that, so long as any Loan or Note is
outstanding:
9.1        [Intentionally Omitted.]


9.2        Minimum Debt Service Coverage Ratio. Borrower will not at any time
permit the Debt Service Coverage Ratio to be less than 1.50 to 1.00.


9.3        Consolidated Total Indebtedness to Gross Asset Value. Guarantor will
not permit Consolidated Total Indebtedness to exceed sixty percent (60%) of
Guarantor's Gross Asset Value.


9.4        Consolidated EBITDA to Consolidated Fixed Charges. Guarantor will not
at any time permit the ratio of Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter, to be less than 1.70 to 1.0.


9.5        Minimum Consolidated Tangible Net Worth. Guarantor will not at any
time permit Guarantor's Consolidated Tangible Net Worth to be less than the sum
of (i) $1,300,000,000.00 plus (ii) eighty percent (80%) of the sum of (A) any
additional Net Offering Proceeds after the date of this Agreement, plus (B) the
value of interests in Guarantor or interests in REIT issued upon the
contribution of assets to Guarantor or its Subsidiaries after the date of this
Agreement (with such value determined at the time of contribution).


10.    CLOSING CONDITIONS.


The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:
10.1        Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.


10.2        Certified Copies of Organizational Documents. The Agent shall have
received from Borrower and Guarantor a copy, certified as of a recent date by
the appropriate officer of each State in which such Person is organized and in
which the Mortgaged Property is located and a duly authorized officer, partner
or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Person, as applicable, and its qualification
to do business, as applicable, as in effect on such date of certification.

58

--------------------------------------------------------------------------------




10.3        Resolutions. All action on the part of Borrower and Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is a
party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.


10.4        Incumbency Certificate; Authorized Signers. The Agent shall have
received from Borrower and Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make
Conversion/Continuation Requests and to give notices and to take other action on
behalf of Borrower under the Loan Documents.


10.5        Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to Borrower and Guarantor in form and substance reasonably satisfactory
to the Agent.


10.6        Payment of Fees. Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.


10.7        Insurance. The Agent shall have received certificates evidencing
that the Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.


10.8        Performance; No Default. Borrower and Guarantor shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.


10.9        Representations and Warranties. The representations and warranties
made by Borrower and Guarantor in the Loan Documents or otherwise made by or on
behalf of Borrower or Guarantor in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the Closing Date.


10.10        Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent's counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent's counsel may reasonably require.


10.11        Perfection of Liens. The Agent shall have received evidence
reasonably satisfactory to it that the Security Documents are effective to
create in favor of the Agent a legal, valid and enforceable first lien or
security title and security interest in the Mortgaged Property and that all
filings, recordings, deliveries of instruments and other actions necessary or
desirable to protect and preserve such liens or security title or security
interests have been duly effected.


10.12        Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower and Guarantor has provided

59

--------------------------------------------------------------------------------




financial statements under §6.4 adjusted in the best good faith estimate of
Borrower and Guarantor as of the Closing Date.


10.13        Appraisal. The Agent shall have received an Appraisal of the
Mortgaged Property in form and substance satisfactory to the Agent, and the
Agent shall have determined the Appraised Value for the Mortgaged Property.


10.14        Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.


10.15        Annual Budget. Agent shall have received the Annual Budget,
together with a twelve (12) month cash flow projection, in form and substance
acceptable to Agent in Agent's reasonable discretion.


10.16        Other. The Agent shall have reviewed such other diligence
deliveries, documents, instruments, certificates, opinions, assurances, consents
and approvals as the Agent or the Agent's Special Counsel may reasonably have
requested.


11.    [INTENTIONALLY OMITTED.]


12.    EVENTS OF DEFAULT; ACCELERATION; ETC.


12.1        Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:


(a)Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;


(b)Borrower shall fail to pay any interest on the Loans, or any fees or other
sums due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;


(c)[Intentionally Omitted];


(d)Borrower or Guarantor shall fail to perform any other term, covenant or
agreement contained in §9.2, §9.3, §9.4 or §9.5;


(e)Borrower or Guarantor or any of its Subsidiaries shall fail to perform any
other term, covenant or agreement contained herein or in any of the other Loan
Documents which they are required to perform (other than those specified in the
other subclauses of this §12 or in the other Loan Documents);


(f)any representation or warranty made by or on behalf of Borrower or Guarantor
in this Agreement or any other Loan Document, or any report, certificate,
financial statement, request for a Loan, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any

60

--------------------------------------------------------------------------------




advance of a Loan or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated;


(g)Borrower or Guarantor or any of its Subsidiaries shall fail to pay when due
(including, without limitation, at maturity), or within any applicable period of
grace, any principal, interest or other amount on account any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness for such period of time as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or to require the payment, purchase or redemption thereof; provided that
the events described in §12.1(g) only with respect to Guarantor and its
Subsidiaries (other than Borrower) shall not constitute an Event of Default
unless such failure to perform, together with other failures to perform as
described in §12.1(g), involve singly or in the aggregate obligations for
borrowed money or credit received or other Indebtedness totaling in excess of
$25,000,000.00;


(h)Borrower or Guarantor or any of its Subsidiaries or REIT, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;


(i)a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of Borrower or Guarantor or any of its
Subsidiaries or REIT or any substantial part of the assets of any thereof, or a
case or other proceeding hall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within sixty (60) days following the
filing or commencement thereof;


(j)a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for Borrower or Guarantor or any of its Subsidiaries or REIT or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;


(k)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower or Guarantor or any of its
Subsidiaries that, either individually or in the aggregate, exceed
$10,000,000.00;


(l)any of the Loan Documents shall be canceled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of Borrower or Guarantor or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

61

--------------------------------------------------------------------------------




(m)any dissolution, termination, partial or complete liquidation, merger or
consolidation of Borrower or Guarantor or any of its Subsidiaries shall occur or
any sale, transfer or other disposition of the assets of Borrower or Guarantor
or any of its Subsidiaries shall occur other than as permitted under the terms
of this Agreement or the other Loan Documents;


(n)with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of Borrower or Guarantor or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $1,000,000.00 and (x)
such event in the circumstances occurring reasonably could constitute grounds
for the termination of such Guaranteed Pension Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (y) a trustee shall have been
appointed by the United States District Court to administer such plan; or (z)
the PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;


(o)Borrower or Guarantor or any of its Subsidiaries or any shareholder, officer,
director, partner or member of any of them shall be indicted for a federal
crime, a punishment for which could include the forfeiture of (i)  any assets of
Borrower or Guarantor or any of its Subsidiaries which in the good faith
judgment of the Required Lenders could reasonably be expected to have a Material
Adverse Effect, or (ii) the Collateral;


(p)Guarantor denies that it has any liability or obligations under the Guaranty
or any other Loan Document, or shall notify the Agent or any of the Lenders of
Guarantor's intention to attempt to cancel or terminate the Guaranty or any
other Loan Document, or shall fail to observe or comply with any term, covenant,
condition or agreement under the Guaranty or any other Loan Document; or


(q)an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower accelerate and declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.


12.2    Certain Cure Periods; Limitation of Cure Periods. Notwithstanding
anything contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) with respect
to the payment of interest or other fees on the Loans in the event that Borrower
cures such Default within five (5) Business Days after the date such payment is
due, provided that no such cure period shall apply to any payments due upon the
maturity of the Notes, and (ii) no Event of Default shall exist hereunder upon
the occurrence of any failure described in §12.1(e) in the event that, (x) if
such Default consists of the failure to provide insurance as required by §7.7,
Borrower cures such Default within fifteen (15) days following receipt of
written notice of such Default, or (y) with respect to the occurrence of any
other failure described in §12.1(e) in the event that Borrower cures such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
any default consisting of a failure to comply with §7.4(c), §7.14, §7.19, §8.1,
§8.2, §8.3, §8.4,

62

--------------------------------------------------------------------------------




§8.7, §8.8, §8.14 or to any Default excluded from any provision of cure of
defaults contained in any other of the Loan Documents.


12.3    [Intentionally Omitted.]


12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or Guarantor fails to perform any agreement or covenant contained in
this Agreement or any of the other Loan Documents beyond any applicable period
for notice and cure or with respect to the obligations of Borrower under §7.7,
fails to perform any agreement or covenant contained in §7.7 without regard to
any period for notice and cure, Agent may itself perform, or cause to be
performed, any agreement or covenant of such Person contained in this Agreement
or any of the other Loan Documents which such Person shall fail to perform, and
the out-of-pocket costs of such performance, together with any reasonable
expenses, including reasonable attorneys' fees actually incurred (including
attorneys' fees incurred in any appeal) by Agent in connection therewith, shall
be payable by Borrower and/or Guarantor upon demand and shall constitute a part
of the Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, Borrower shall pay all costs of collection including, but not
limited to, reasonable attorney's fees.


12.5    Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Borrower or Guarantor, such monies shall be distributed for
application as follows:


(a)First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;


(b)Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that (i)
distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent's fee payable pursuant to §4.2; and (ii) in the event
that any Lender shall be a

63

--------------------------------------------------------------------------------




Defaulting Lender, payments shall be governed by §2.10, and (iii) except as
otherwise provided in clause (ii), Obligations owing to the Lenders with respect
to each type of Obligation such as interest, principal, fees and expenses shall
be made among the Lenders pro rata; and provided, further that the Required
Lenders may in their discretion make proper allowance to take into account any
Obligations not then due and payable; and


(c)Third, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.




13.    SETOFF.


Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to Borrower or
Guarantor and any securities or other property of Borrower or Guarantor in the
possession of such Lender may, without notice to Borrower or Guarantor (any such
notice being expressly waived by Borrower and Guarantor) but with the prior
written approval of Agent, be applied to or set off against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of such
Person to such Lender. Each of the Lenders agrees with each other Lender that if
such Lender shall receive from Borrower or Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest. In the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
14.    THE AGENT.


14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan

64

--------------------------------------------------------------------------------




Documents. Borrower, Guarantor and any other Person shall be entitled to
conclusively rely on a statement from the Agent that it has the authority to act
for and bind the Lenders pursuant to this Agreement and the other Loan
Documents.


14.1    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower to
the extent provided for in §15.


14.2    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.


14.4    No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of Borrower or Guarantor or any of its Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by Borrower, Guarantor or any holder
of any of the Notes shall have been duly authorized or is true, accurate and
complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of Borrower or
Guarantor or any of its Subsidiaries, or the value of the Collateral or any
other assets of Borrower or Guarantor or any of its Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent's Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent's Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

65

--------------------------------------------------------------------------------




14.5    Payments.


(a)A payment by Borrower or Guarantor to the Agent hereunder or under any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent's receipt of good funds, determined in accordance
with the Agent's customary practices, such Lender's pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.10(d).
(b)If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.


14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.


14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent's actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent's willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.


14.8    Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.


14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days' prior written notice thereof to the Lenders and Borrower. Upon
any such resignation, the Required Lenders, subject to the terms of §18.1, shall
have the right to appoint as a successor Agent, any Lender or any bank whose
senior debt obligations are rated not less than “A” or its equivalent by Moody's
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000.00. Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent shall be reasonably acceptable
to Borrower. If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent's
giving of notice of resignation or, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent, which shall be any Lender or any
financial institution whose senior debt obligations are rated not less than “A2”
or its equivalent by Moody's or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance

66

--------------------------------------------------------------------------------




of any appointment as Agent, hereunder by a successor Agent, such successor
Agent, shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent, shall be
discharged from its duties and obligations hereunder as Agent. After any
retiring Agent's resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. Upon
any change in the Agent under this Agreement, the resigning Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.


14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by Borrower or out of the
Collateral within such period with respect to the Mortgaged Property. The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by the Agent's willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent's
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.


14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower or Guarantor with respect to the Obligations,
the Agent shall have the sole and exclusive right to file and pursue a joint
proof claim on behalf of all Lenders. Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement. Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty (30)
days after receipt of written notice from the Lenders requesting that Agent file
such proof of claim.


14.12    Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of Borrower, (a) Borrower will enter into leases or
rental agreements covering Mortgaged Property that may require the execution of
a Subordination, Attornment and Non-Disturbance Agreement in favor of the tenant
thereunder, (b)  Mortgaged Property may be subject to a Taking, and (c) 
Borrower may desire to enter into easements or other agreements affecting the
Mortgaged Property, or take other actions or enter into other agreements in the
ordinary course of business which similarly require the consent, approval or
agreement of the Agent. In connection with the foregoing, the Lenders hereby
expressly authorize the

67

--------------------------------------------------------------------------------




Agent to (w) execute and deliver to Borrower Subordination, Attornment and
Non-Disturbance Agreements with any tenant under a Lease upon such terms as
Agent in its good faith judgment determines are appropriate (Agent in the
exercise of its good faith judgment may agree to allow some or all of the
casualty, condemnation, restoration or other provisions of the applicable Lease
to control over the applicable provisions of the Loan Documents), (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Mortgaged Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower's business.


14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
Borrower and/or Guarantor), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


14.14    Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender's
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.


14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of Borrower.


15.    EXPENSES.
Borrower and Guarantor agree to pay, without duplication, (a) the reasonable and
documented out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any imposed taxes (including any interest and penalties

68

--------------------------------------------------------------------------------




in respect thereto) payable by the Agent or any of the Lenders (other than taxes
based upon the Agent's or any Lender's gross or net income, and franchise or
other similar taxes imposed in lieu thereof) including any recording, mortgage,
documentary or intangibles taxes in connection with the Mortgage and other Loan
Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement, including any such taxes payable by the Agent or
any of the Lenders after the Closing Date (Borrower and Guarantor hereby
agreeing to indemnify the Agent and each Lender with respect thereto), (c) all
title insurance premiums, engineer's fees, environmental reviews and the
reasonable and documented out-of-pocket fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the out-of-pocket fees,
costs, expenses and disbursements of Agent incurred in connection with the
syndication of the Loans, (e) all other reasonable and documented out of pocket
fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the release of Collateral, the review of
leases and Subordination, Attornment and Non-Disturbance Agreements, the making
of each advance hereunder, and the syndication of the Commitments pursuant to
§18 (without duplication of those items addressed in subparagraph (d), above),
(f) all reasonable and documented out‑of‑pocket expenses (including reasonable
and documented out-of-pocket attorneys' fees and costs, and the fees and costs
of appraisers, engineers, investment bankers or other experts retained by any
Lender or the Agent; provided that in documenting the same, no information need
be provided to Borrower which might result in a loss of any privilege) incurred
by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against Borrower or
Guarantor or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent's or any of the Lenders'
relationship with Borrower or Guarantor (provided that any attorneys fees and
costs pursuant to this clause (f) shall be limited to those incurred by the
Agent and one other counsel with respect to the Lenders as a group), (g) all
reasonable and documented out-of-pocket fees, expenses and disbursements of the
Agent incurred in connection with UCC searches, UCC filings, title rundowns,
title searches or mortgage recordings, (h) all reasonable and documented
out-of-pocket fees, expenses and disbursements (including reasonable and
documented out-of-pocket attorneys' fees and costs) which may be incurred by
KeyBank in connection with the execution and delivery of this Agreement and the
other Loan Documents, and (i) all reasonable and documented out-of-pocket
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.
16.    INDEMNIFICATION.
Borrower and Guarantor, jointly and severally, agree to indemnify and hold
harmless the Agent, the Lenders and the Arranger and each director, officer,
employee, agent and Affiliate thereof and Person who controls the Agent or any
Lender or the Arranger against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Mortgaged Property or the Loans, (b) any condition of the
Mortgaged Property, (c) any actual or proposed use by Borrower of the proceeds
of any of the Loans, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of Borrower or Guarantor or
any of its Subsidiaries, (e)  Borrower and Guarantor entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Mortgaged Property, (g) with respect
to Borrower and its properties and assets, the violation of any

69

--------------------------------------------------------------------------------




Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), and
(h) any use of Intralinks, SyndTrak or any other system for the dissemination
and sharing of documents and information, in each case including, without
limitation, the reasonable and documented out-of-pocket fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding; provided, however, that neither Borrower nor Guarantor shall
be obligated under this §16 to indemnify any Person for liabilities arising from
such Person's own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. In litigation, or the preparation therefor, the Lenders and the Agent
shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, Borrower and Guarantor agree to pay
promptly the reasonable fees and expenses of such counsel. If, and to the extent
that the obligations of Borrower or Guarantor under this §16 are unenforceable
for any reason, Borrower and Guarantor hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.
17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or Guarantor or any of its Subsidiaries
pursuant hereto or thereto shall be deemed to have been relied upon by the
Lenders and the Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Lenders of any of the
Loans, as herein contemplated, and shall continue in full force and effect so
long as any amount due under this Agreement or the Notes or any of the other
Loan Documents remains outstanding. The indemnification obligations of Borrower
and Guarantor provided herein and in the other Loan Documents shall survive the
full repayment of amounts due and the termination of the obligations of the
Lenders hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate delivered to any Lender or the Agent at
any time by or on behalf of Borrower or Guarantor or any of its Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.
18.    ASSIGNMENT AND PARTICIPATION.


18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and, so long as no Default or Event of Default exists hereunder, Borrower
shall have each given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed (provided that such
consent shall not be required for any assignment to another Lender, to a lender
or an Affiliate of a Lender which controls, is controlled by or is under common
control with the assigning Lender or to a wholly-owned Subsidiary of such
Lender) (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender's rights and obligations under this
Agreement with respect to its Commitment, (c) the parties to such assignment
shall execute and deliver to the Agent, for recording in the Register (as
hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit C annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, Borrower, Guarantor or REIT or to a Defaulting Lender or any
Affiliate of a Defaulting Lender, (e)  such assignee shall acquire an interest
in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in

70

--------------------------------------------------------------------------------




excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
Borrower, and (f) such assignee shall be subject to the terms of any
intercreditor agreement among the Lenders and the Agent. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, Borrower, Guarantor and REIT, and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


18.2    Register. The Agent shall maintain on behalf of Borrower a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, Guarantor, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Agent a registration fee in the sum of $3,500.00.


18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, Borrower, at its own expense, shall execute and deliver
to the Agent, in exchange for each surrendered Note, a new Note to the order of
such assignee in an amount equal to the amount assigned to such assignee
pursuant to such Assignment and Acceptance Agreement and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes. The surrendered Notes shall
be canceled and returned to Borrower.

71

--------------------------------------------------------------------------------




18.4    Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender's rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against Borrower, (e) such sale is
effected in accordance with all applicable laws, and (f) such participant shall
not be a Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by Borrower, Guarantor or
REIT, and shall not be a Defaulting Lender or an Affiliate of a Defaulting
Lender; provided, however, such Lender may agree with the participant that it
will not, without the consent of the participant, agree to (i) increase, or
extend the term or extend the time or waive any requirement for the reduction or
termination of, such Lender's Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal or
(iv) reduce the rate at which interest is payable thereon. Any Lender which
sells a participation shall promptly notify the Agent of such sale and the
identity of the purchaser of such interest.


18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.


18.6    No Assignment by Borrower. Borrower shall not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of each of the Lenders.


18.7    Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Borrower or
Guarantor that has been identified in writing as confidential by either of them,
and shall use reasonable efforts in accordance with its customary procedures to
not disclose such information to any other Person, it being understood and
agreed that, notwithstanding the foregoing, a Lender may make (a) disclosures to
its participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law, rule, regulation or court order, each Lender shall
notify Borrower of any request by any governmental authority or representative
thereof prior to disclosure (other than any such request in connection with any
examination of such Lender by such government authority) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such

72

--------------------------------------------------------------------------------




information to any contractual counterparty in swap agreements or such
contractual counterparty's professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to Borrower or Guarantor, or is disclosed with the prior
approval of Borrower or Guarantor. Nothing herein shall prohibit the disclosure
of non-public information to the extent necessary to enforce the Loan Documents.


18.8    Amendments to Loan Documents. Upon any such assignment or participation,
Borrower and Guarantor shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.


18.9    Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.


18.10    Mandatory Assignment. In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower's receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its entire Commitment. The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender's
Commitment within ten (10) Business Days of receipt of the Lender Offer Notice,
then the Borrower may endeavor to find a new Lender or Lenders to acquire such
remaining Commitment, such Lender or Lenders to be subject to the approval of
Agent and Issuing Lender, such approval not to be unreasonably withheld. Upon
any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender's interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender's original Note. Notwithstanding anything in this §18.10
to the contrary, any Lender or other Lender assignee acquiring some or all of
the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price to be paid by the
acquiring Lenders for the Non-Consenting Lender's Commitment shall equal the
principal owed to such Non-Consenting Lender, and the Borrower shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Borrower to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Lender's
Commitment. No registration fee under §18.2 shall be required in connection with
such assignment.

73

--------------------------------------------------------------------------------




19.     NOTICES.
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:


If to the Agent or KeyBank:


KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44114
Attn: Real Estate Capital Services
With a copy to:


KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Mr. Jason Weaver
Telecopy No.: (216) 689-4997
and


McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to Borrower or Guarantor:

74

--------------------------------------------------------------------------------






Quill Equity LLC or DuPont Fabros Technology, L.P., as applicable
c/o DuPont Fabros Technology, Inc.
1212 New York Avenue, N.W.
Suite 900
Washington, DC 20005
Attn: Chief Financial Officer
Telecopy No.: (202) 728-0220
With copies to:
Quill Equity LLC or DuPont Fabros Technology, L.P., as applicable
c/o DuPont Fabros Technology, Inc.
1212 New York Avenue, N.W.
Suite 900
Washington, DC 20005
Attn: General Counsel
Telecopy No.: (202) 728-0220
and


Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attn: Stuart A. Barr
Telecopy No.: (202) 637-5910
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, Guarantor, a Lender or
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective

75

--------------------------------------------------------------------------------




addresses and each shall have the right to specify as its address any other
address within the United States of America.
20.    RELATIONSHIP.


Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrower or Guarantor or any of its Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and Borrower is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.
21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA. EACH OF BORROWER AND GUARANTOR AGREES THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF VIRGINIA
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). EACH OF BORROWER AND GUARANTOR
FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NON‑EXCLUSIVE JURISDICTION
OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF
THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION EITHER OF THEM MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR
THAT SUCH A COURT IS AN INCONVENIENT FORUM. EACH OF BORROWER AND GUARANTOR
FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON
BORROWER AND GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE COMMONWEALTH OF VIRGINIA OR ANY FEDERAL COURT
SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON
A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF BORROWER OR GUARANTOR
EXIST AND BORROWER AND GUARANTOR CONSENT TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER
OR GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.
22.    HEADINGS.


The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
23.    COUNTERPARTS.


This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

76

--------------------------------------------------------------------------------




24.    ENTIRE AGREEMENT, ETC.


This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.


EACH OF BORROWER, GUARANTOR, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. BORROWER AND GUARANTOR HEREBY WAIVE ANY RIGHT THEY MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER AND
GUARANTOR (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR
THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGE THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. BORROWER AND
GUARANTOR ACKNOWLEDGE THAT THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH
LEGAL COUNSEL AND THAT BORROWER AND GUARANTOR AGREE TO THE FOREGOING AS THEIR
FREE, KNOWING AND VOLUNTARY ACT.
26.    DEALINGS WITH BORROWER AND GUARANTOR.


The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Guarantor and its Subsidiaries or any of their Affiliates regardless of the
capacity of the Agent or the Lender hereunder. The Lenders acknowledge that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them. Borrower
acknowledges, on behalf of itself and its Affiliates, that the Agent and each of
the Lenders and their respective Affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) in
which Borrower, Guarantor and their Affiliates may have conflicting interests
regarding the transactions described herein and otherwise. Neither the Agent nor
any Lender will use confidential information obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower,

77

--------------------------------------------------------------------------------




confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates' account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.
27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.


Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower or Guarantor of any
terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Lenders. Notwithstanding the foregoing, none of
the following may occur without the written consent of each Lender: (a) a
reduction in the rate of interest on the Notes (other than a reduction or waiver
of default interest); (b) an increase in the amount of the Commitments of the
Lenders (except as provided in §18.1); (c) a forgiveness, reduction or waiver of
the principal of any unpaid Loan or any interest thereon or fee payable under
the Loan Documents; (d) a change in the amount of any fee payable to a Lender
hereunder; (e) the postponement of any date fixed for any payment of principal
of or interest on the Loan; (f) an extension of the Maturity Date; (g) a change
in the manner of distribution of any payments to the Lenders or the Agent;
(h) the release of Borrower, Guarantor or all or substantially all of the
Collateral (except as provided in §5.3); (i) an amendment of the definition of
Required Lenders; (j) any modification to require a Lender to fund a pro rata
share of a request for an advance of the Loan made by Borrower other than based
on its Commitment Percentage; (k) an amendment to this §27; or (l) an amendment
of any provision of this Agreement or the Loan Documents which requires the
approval of all of the Lenders, or the Required Lenders to require a lesser
number of Lenders to approve such action. The provisions of §14 may not be
amended without the written consent of the Agent. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. No course of dealing or delay or omission on the part of Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of Borrower or Guarantor
shall entitle Borrower or Guarantor to other or further notice or demand in
similar or other circumstances. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Commitment of any Defaulting Lender may not be
increased without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender).
28.    SEVERABILITY.


The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

78

--------------------------------------------------------------------------------




29.    TIME OF THE ESSENCE.


Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower and Guarantor under this Agreement and the other Loan
Documents.
30.    NO UNWRITTEN AGREEMENTS.


THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
31.    REPLACEMENT NOTES.


Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
32.    NO THIRD PARTIES BENEFITED.


This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, Guarantor, the Lenders, the Agent
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Loans in the absence of strict compliance with any
or all thereof and no other Person shall, under any circumstances, be deemed to
be a beneficiary of such conditions, any and all of which may be freely waived
in whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by Borrower of any development or the
absence therefrom of defects.
33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantor that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantor, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower and Guarantor in accordance with the Patriot
Act.
34.    INVESTOR GUARANTIES.


As an accommodation to Borrower, the Agent and the Lenders have agreed to accept
from time to time, upon the request of Borrower, guaranties from certain Persons
who are partners or affiliates of Guarantor

79

--------------------------------------------------------------------------------




(such Persons are hereinafter referred to as the “Investor Guarantors”, and such
guaranties are hereinafter referred to individually as the “Investor Guaranty”
and collectively as the “Investor Guaranties”); provided that the aggregate
principal amount of the Obligations guaranteed by the Investor Guarantors shall
not exceed $105,000,000.00. The form of each Investor Guaranty shall be subject
to the prior approval of Agent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Investor Guarantor shall be a Person with
whom Agent or any Lender is prohibited by applicable law from doing business
with, including without limitation, by virtue of OFAC. Borrower shall deliver to
Agent such information as Agent may reasonably request to verify the foregoing.
Without limiting the foregoing, no event or circumstance which shall occur with
respect to any of such Investor Guarantors, nor any act or omission by Agent or
any of the Lenders with respect to any of the Investor Guarantors or the
Investor Guaranties, shall in any event limit, impair or otherwise affect the
liability of the Borrower or Guarantor to the Agent and the Lenders under this
Agreement and the other Loan Documents, and the Borrower and Guarantor hereby
waive and agree not to assert or take advantage of any defense based thereon.
Agent may at any time in its sole discretion release any Investor Guarantor from
its Investor Guaranty without affecting the liability of Borrower or Guarantor
under the Loan Documents.
[signatures continued on next page]






















































ATLANTA 5449679.7
ATLANTA:5043736.2

80

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
QUILL EQUITY LLC, a Delaware limited liability company
By: DuPont Fabros Technology, L.P., a Maryland limited partnership, its Managing
Member
By: DuPont Fabros Technology, Inc., a Maryland corporation, its General Partner
By:  /s/ Mark L. Wetzel
      Name: Mark L. Wetzel
       Title: Executive Vice President, Chief Financial Officer & Treasurer



(SEAL)
GUARANTOR:
DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By: DuPont Fabros Technology, Inc., a Maryland corporation, its Sole General
Partner
By: /s/ Mark L. Wetzel
Name: Mark L. Wetzel
 Title: Executive Vice President, Chief Financial Officer & Treasurer



(SEAL)























81

--------------------------------------------------------------------------------




AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
By: /s/ Jason R. Weaver
Name: Jason R. Weaver
Title: VP














































82

--------------------------------------------------------------------------------






TD BANK, N.A., individually and as Syndication Agent
By: /s/ Michael J. Pappas
Name: Michael J. Pappas
Title: Vice President












































83

--------------------------------------------------------------------------------




RBS CITIZENS, N.A.
By: /s/ Samuel A. Bluso
Name: Samuel A. Bluso                                                           
Title: Senior Vice President












































84

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
By: /s/ Joshua Freedman
Name: Joshua Freedman
Title: Authorized Signatory










































85

--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A.
By: /s/ Alexander L. Rody
Name: Alexander L. Rody
Title: Senior Vice President





EXHIBIT A
FORM OF NOTE
$______________    _____________, 2013
FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to ________________ __________________ (“Payee”), or order, in accordance
with the terms of that certain Credit Agreement, dated as of March 27, 2013, as
from time to time in effect, among Quill Equity LLC, DuPont Fabros Technology,
L.P., KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest at the rates provided in the Credit Agreement. Interest
shall be payable on the dates specified in the Credit Agreement, except that all
accrued interest shall be paid at the stated or accelerated maturity hereof or
upon the prepayment in full hereof. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the

86

--------------------------------------------------------------------------------




maximum amount permissible under applicable law. If, from any circumstance
whatsoever, interest would otherwise be payable to the Lenders in excess of the
maximum lawful amount, the interest payable to the Lenders shall be reduced to
the maximum amount permitted under applicable law; and if from any circumstance
the Lenders shall ever receive anything of value deemed interest by applicable
law in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations of the undersigned Maker and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations of
the undersigned Maker, such excess shall be refunded to the undersigned Maker.
All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall be governed by the laws of the Commonwealth of Virginia.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
QUILL EQUITY LLC, a Delaware limited liability company
By:    DuPont Fabros Technology, L.P., a Maryland
limited partnership, its Managing Member
By:    DuPont Fabros Technology, Inc., a
Maryland corporation, its General Partner
By:
_____________________________

Name: _______________________
Title: ________________________
(SEAL)















87

--------------------------------------------------------------------------------




























        
EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Jason Weaver
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of March 27, 2013 (as the
same may hereafter be amended, the “Credit Agreement”) by and among Quill Equity
LLC (“Borrower”), DuPont Fabros Technology, L.P. (“Guarantor”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.
Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
REIT and the financial statements of Borrower, respectively, for the fiscal
period ended _______________ (the “Balance Sheet Date”). Such financial
statements have been prepared in accordance with GAAP (but in the case of
unaudited financial statements of the Borrower, not including footnotes required
by GAAP) and present fairly the consolidated financial position of REIT and its
subsidiaries at the date thereof and the results of its operations for the
periods covered thereby (subject in the case of quarterly financial statements,
to year-end adjustments).
This certificate is submitted in compliance with requirements of §7.4(c) or
§10.12 of the Credit Agreement. If this certificate is provided under a
provision other than §7.4(c), the calculations provided below are made using the
consolidated financial statements of REIT as of the Balance Sheet Date adjusted
in the best good faith estimate of REIT to give effect to the making of a Loan,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer or chief
accounting officer of REIT.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the

88

--------------------------------------------------------------------------------




signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by
Borrower with respect thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.
IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 20__.




QUILL EQUITY LLC, a Delaware limited liability company
By:
DuPont Fabros Technology, L.P., a Maryland

limited partnership, its Managing Member
By:
DuPont Fabros Technology, Inc., a

Maryland corporation, its General Partner
By:
_____________________________

Name: _______________________
Title: ________________________
APPENDIX TO COMPLIANCE CERTIFICATE




EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Credit Agreement, dated as of March
27 , 2013, by and among QUILL EQUITY LLC (“Borrower”), DuPont Fabros Technology,
L.P. (“Guarantor”), the other lenders that are or may become a party thereto,
and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the “Loan
Agreement”); and

89

--------------------------------------------------------------------------------




WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
2.Assignment.
(a)Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, [all/a] portion of its Note in the amount of $_______________
representing a $_______________ Commitment, and a _________________ percent
(_____%) Commitment Percentage, and a corresponding interest in and to all of
the other rights and obligations under the Loan Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor's share of all outstanding
Loans with respect to the Assigned Interests and the right to receive interest
and principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Loan Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.
(b)Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Loan Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.
3.Representations and Requests of Assignor.
(a)Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor's Note is $____________ and the aggregate outstanding
principal balance of the Loans made by it equals $____________, and (iii) that
it has forwarded to the Agent the Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of Borrower or
Guarantor or the continued existence, sufficiency or value of the Collateral or
any assets of Borrower or Guarantor which may be realized upon for the repayment
of the Loans, or the performance or observance by Borrower or Guarantor of any
of their respective obligations under the Loan Documents to which it is a party
or any other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.
(b)Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

90

--------------------------------------------------------------------------------




4.Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of Borrower or Guarantor and the value of the assets of
Borrower or Guarantor, and taking or not taking action under the Loan Documents
and any intercreditor agreement among the Lenders and the Agent (the
“Intercreditor Agreement”); (d) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by,
Borrower, Guarantor or REIT and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, and (g)  agrees that if Assignee is not incorporated under
the laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrower and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes. Assignee agrees that Borrower may rely on the representation
contained in Section 4(i).
5.Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.
6.Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.
7.Effectiveness.
(a)The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.
(c)Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.
8.Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:
Notice Address:                        
                    

91

--------------------------------------------------------------------------------




                    
                    
Attn:                    
Facsimile:
Domestic Lending Office:
Same as above

Eurodollar Lending Office:
Same as above

9.Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.
10.Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA (WITHOUT REFERENCE TO CONFLICT OF
LAWS).
11.Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
12.Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.
13.Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.
[signatures on following page]
IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.






ASSIGNEE:
By:        
Title:
ASSIGNOR:


By:        

92

--------------------------------------------------------------------------------




Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:                        
Title:
CONSENTED TO BY: Insert to extent required by Credit Agreement.
QUILL EQUITY LLC,
a Delaware limited liability company


By:    DuPont Fabros Technology, L.P., a Maryland
limited partnership, its Managing Member
By:
DuPont Fabros Technology, Inc.,

a Maryland corporation, its General Partner
By:
_______________________

Name:
Title:


93

--------------------------------------------------------------------------------




SCHEDULE 1.1
LENDERS AND COMMITMENTS




Name and Address
Commitment
Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: John C. Scott
Telephone: 216-689-5986
Facsimile: 216-689-4997
$32,500,000.00
28.261%
LIBOR Lending Office
Same as Above
 
 
TD Bank, N.A.
6000 Atrium Way
Mt. Laurel, New Jersey 08054
Attention: Barbara Matta
Telephone: 856-533-4683
Facsimile: 856-533-7128
$32,500,000.00
28.261%
LIBOR Lending Office
Same as Above
 
 
RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Brad Bindas
Telephone: 216-277-0507
Facsimile: 216-277-7577
$30,000,000.00
26.087%
LIBOR Lending Office
Same as Above
 
 
Royal Bank of Canada
Three World Financial Center
200 Vesey Street
New York, New York 10281-8098
Attention: Dan LePage
Telephone: 212-428-6605
Facsimile: 212-428-6459
$10,000,000.00
8.696%
LIBOR Lending Office
Same as Above
 
 
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: Thomas G. Scott
Telephone: 727-567-4196
Facsimile: 866-205-1396
$10,000,000.00
8.696%
LIBOR Lending Office
Same as Above
 
 
TOTAL
$115,000,000.00
100%




94

--------------------------------------------------------------------------------




SCHEDULE 6.3
LIST OF ALL ENCUMBRANCES ON ASSETS
None.























































































95

--------------------------------------------------------------------------------




Schedule 6.5 - Page 1
ATLANTA 5449679.7
SCHEDULE 6.5
NO MATERIAL CHANGES
None.
Schedule 6.7 - Page 1
ATLANTA 5449679.7
SCHEDULE 6.7
PENDING LITIGATION
None.
Schedule 6.15 - Page 1
ATLANTA 5449679.7
SCHEDULE 6.15
CERTAIN TRANSACTIONS
Leasing Arrangements
As of December 31, 2012, REIT and one of its subsidiaries (other than Borrower
and Guarantor) lease approximately 9,337 square feet of office space in
Washington, D.C., in an office building owned by entities affiliated with REIT's
Chairman of the Board and President and Chief Executive Officer, on terms that
the tenants believe are fair and reasonable and reflect the terms that they
would expect to obtain in an arm's length transaction for the lease of
comparable space.
Aircraft Charter
From time to time during 2012, REIT chartered an aircraft owned by its President
and CEO, at rates that REIT believes are fair and reasonable and reflect the
terms that it would expect to obtain in an arm's length transaction for use of a
comparable aircraft.
Schedule 6.20(c) - Page 1

96

--------------------------------------------------------------------------------




ATLANTA 5449679.7
SCHEDULE 6.20(c)
ENVIRONMENTAL RELEASES
None.
Schedule 6.20(d) - Page 1
ATLANTA 5449679.7
SCHEDULE 6.20(d)
REQUIRED ENVIRONMENTAL ACTIONS
None.
Schedule 6.21(a) - Page 2
ATLANTA 5449679.7
Schedule 6.21(a) - Page 1
ATLANTA 5449679.7
SCHEDULE 6.21(a)
SUBSIDIARIES OF GUARANTOR



97

--------------------------------------------------------------------------------




Name of Entity
Form of Entity
Jurisdiction of Formation
Direct and Indirect Ownership Interests
DuPont Fabros Technology, L.P.
Limited Partnership
Maryland
100% owned by REIT
Rhino Equity LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Quill Equity LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Porpoise Ventures LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Lemur Properties LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Fox Properties LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Tarantula Interests LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Tarantula Ventures LLC
Limited Liability Company
Delaware
100% owned by Tarantula Interests LLC
Grizzly Equity LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Grizzly Ventures LLC
Limited Liability Company
Delaware
100% owned by Grizzly Equity LLC
Whale Holdings LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Whale Interests LLC
Limited Liability Company
Delaware
100% owned by Whale Holdings LLC
Whale Ventures LLC
Limited Liability Company
Delaware
100% owned by Whale Interests LLC
Yak Management LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Yak Interests LLC
Limited Liability Company
Delaware
100% owned by Yak Management LLC
Yak Ventures LLC
Limited Liability Company
Delaware
100% owned by Yak Interests LLC
Xeres Management LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Xeres Interests LLC
Limited Liability Company
Delaware
100% owned by Xeres Management LLC
Xeres Ventures LLC
Limited Liability Company
Delaware
100% owned by Xeres Interests LLC
DFD Technical Services TRS, LLC
Limited Liability Company
Delaware
100% owned by Guarantor
DF Property Management LLC
Limited Liability Company
Delaware
99% owned by Guarantor
1% owned by DF Holdings I LLC
DF Holdings I LLC
Limited Liability Company
Delaware
100% owned by Guarantor
Alshain Ventures LLC
Limited Liability Company
Delaware
100% owned by Guarantor












98

--------------------------------------------------------------------------------




Schedule 6.21(b) - Page 1
ATLANTA 5449679.7
SCHEDULE 6.21(b)
UNCONSOLIDATED AFFILIATES OF GUARANTOR AND ITS SUBSIDIARIES
None.
Schedule 6.22 - Page 1
ATLANTA 5449679.7
SCHEDULE 6.22
EXCEPTIONS TO RENT ROLL


None.


Schedule 6.23 - Page 1
ATLANTA 5449679.7
SCHEDULE 6.23
MANAGEMENT AGREEMENTS
Amended and Restated Management Agreement, made as of December 1, 2011, by and
between Quill Equity LLC and DuPont Fabros Technology, L.P.
Schedule 6.25 - Page 1
ATLANTA 5449679.7
SCHEDULE 6.25
MATERIAL LOAN AGREEMENTS
None.
SCHEDULE 6.30
TENANT IMPROVEMENTS AND CONSTRUCTION ALLOWANCES
None.













99

--------------------------------------------------------------------------------




§1.
DEFINITIONS AND RULES OF INTERPRETATION    2

§1.1
Definitions    2

§1.2
Rules of Interpretation    21

§2.
THE CREDIT FACILITY    22

§2.1
[Intentionally Omitted.]    22

§2.2
Commitment to Lend    23

§2.3
[Intentionally Omitted.]    23

§2.4
[Intentionally Omitted.]    23

§2.5
[Intentionally Omitted.]    23

§2.6
Interest on Loans    23

§2.7
[Intentionally Omitted.]    23

§2.8
Funds for Loans    23

§2.9
Use of Proceeds    24

§2.10
Defaulting Lenders    24

§3.
REPAYMENT OF THE LOANS    26

§3.1
Stated Maturity    26

§3.2
Mandatory Prepayments    26

§3.3
Optional Prepayments    27

§3.4
Partial Prepayments    28

§3.5
Effect of Prepayments    28

§4.
CERTAIN GENERAL PROVISIONS    28

§4.1
Conversion Options    28

§4.2
Fees    29

§4.3
[Intentionally Omitted.]    29

§4.4
Funds for Payments    29

§4.5
Computations    31

§4.6
Suspension of LIBOR Rate Loans    31

§4.7
Illegality    31

§4.8
Additional Interest    31

§4.9
Additional Costs, Etc    32

§4.10
Capital Adequacy    33

§4.11
Breakage Costs    33

§4.12
Default Interest    33

§4.13
Certificate    33

§4.14
Limitation on Interest    34


100

--------------------------------------------------------------------------------




§4.15
Certain Provisions Relating to Increased Costs    34

§5.
COLLATERAL SECURITY; GUARANTY    35

§5.1
Collateral; Guaranty    35

§5.2
[Intentionally Omitted.]    35

§5.3
Release of Collateral    35

§6.
REPRESENTATIONS AND WARRANTIES    35

§6.1
Corporate Authority, Etc    35

§6.2
Governmental Approvals    36

§6.3
Title to Properties    36

§6.4
Financial Statements    36

§6.5
No Material Changes    37

§6.6
Franchises, Patents, Copyrights, Etc    37

§6.7
Litigation    37

§6.8
No Material Adverse Contracts, Etc    38

§6.9
Compliance with Other Instruments, Laws, Etc    38

§6.10
Tax Status    38

§6.11
No Event of Default    38

§6.12
Investment Company Act    38

§6.13
Absence of UCC Financing Statements, Etc    38

§6.14
Setoff, Etc    38

§6.15
Certain Transactions    39

§6.16
Employee Benefit Plans    39

§6.17
Disclosure    39

§6.18
Trade Name; Place of Business    40

§6.19
Regulations T, U and X    40

§6.20
Environmental Compliance    40

§6.21
Subsidiaries; Organizational Structure    42

§6.22
Leases    42

§6.23
Property    42

§6.24
Brokers    43

§6.25
Other Debt    43

§6.26
Solvency    43

§6.27
No Bankruptcy Filing    44

§6.28
No Fraudulent Intent    44

§6.29
Transaction in Best Interests of Borrower and Guarantor; Consideration    44


101

--------------------------------------------------------------------------------




§6.30
Tenant Improvements    44

§6.31
OFAC    44

§6.32
Service Interruption    44

§7.
AFFIRMATIVE COVENANTS    45

§7.1
Punctual Payment    45

§7.2
Maintenance of Office    45

§7.3
Records and Accounts    45

§7.4
Financial Statements, Certificates and Information    45

§7.5
Notices    48

§7.6
Existence; Maintenance of Properties    49

§7.7
Insurance; Condemnation    50

§7.8
Taxes; Liens    54

§7.9
Inspection of Properties and Books    55

§7.10
Compliance with Laws, Contracts, Licenses, and Permits    55

§7.11
Further Assurances    56

§7.12
Management    56

§7.13
Leases of the Mortgaged Property    56

§7.14
Business Operations    56

§7.15
Registered Servicemark    57

§7.16    Ownership of Real Estate    57


§7.17
Distributions of Income to Borrower    57

§7.18
Ownership Restrictions    57

§7.19
Plan Assets    57

§7.20
[Intentionally Omitted.]    57

§7.21
Single Purpose Entity Requirements    58

§7.22
[Intentionally Omitted.]    60

§7.23
REIT Covenants    60

§8.
NEGATIVE COVENANTS    60

§8.1
Restrictions on Indebtedness    60

§8.2
Restrictions on Liens, Etc    61

§8.3
Restrictions on Investments    62

§8.4
Merger, Consolidation    62

§8.5
Sale and Leaseback    62

§8.6
Compliance with Environmental Laws    63


102

--------------------------------------------------------------------------------




§8.7
Distributions    64

§8.8
Asset Sales    65

§8.9
[Intentionally Omitted.]    65

§8.10
Restriction on Prepayment of Indebtedness    65

§8.11
Zoning and Contract Changes and Compliance    65

§8.12
Derivatives Contracts    65

§8.13
Transactions with Affiliates    65

§8.14
Equity Pledges    66

§8.15
Leasing Activities    66

§8.16
Management Fees    66

§9.
FINANCIAL COVENANTS    66

§9.1
[Intentionally Omitted.]    66

§9.2
Minimum Debt Service Coverage Ratio    66

§9.3
Consolidated Total Indebtedness to Gross Asset Value    66

§9.4
Consolidated EBITDA to Consolidated Fixed Charges    66

§9.5
Minimum Consolidated Tangible Net Worth    67

§10.
CLOSING CONDITIONS    67

§10.1
Loan Documents    67

§10.2
Certified Copies of Organizational Documents    67

§10.3
Resolutions    67

§10.4
Incumbency Certificate; Authorized Signers    67

§10.5
Opinion of Counsel    67

§10.6
Payment of Fees    67

§10.7
Insurance    68

§10.8
Performance; No Default    68

§10.9
Representations and Warranties    68

§10.10
Proceedings and Documents    68

§10.11
Perfection of Liens    68

§10.12
Compliance Certificate    68

§10.13
Appraisal    68

§10.14
Consents    68

§10.15
Annual Budget    68

§10.16
Other    69

§11.
[INTENTIONALLY OMITTED.]    70

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC    70


103

--------------------------------------------------------------------------------




§12.1
Events of Default and Acceleration    70

§12.2
Certain Cure Periods; Limitation of Cure Periods    72

§12.3
[Intentionally Omitted.]    72

§12.4
Remedies    73

§12.5
Distribution of Collateral Proceeds    73

§13.
SETOFF    74

§14.
THE AGENT    74

§14.1
Authorization    74

§14.2
Employees and Agents    75

§14.3
No Liability    75

§14.4
No Representations    75




104